EXHIBIT 10.1




--------------------------------------------------------------------------------

SECOND AMENDMENT


TO


CREDIT AGREEMENT

DATED AS OF NOVEMBER 2, 2015

AMONG

CALIFORNIA RESOURCES CORPORATION,
AS THE BORROWER,

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT, SWINGLINE LENDER
AND A LETTER OF CREDIT ISSUER,

BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT, SWINGLINE LENDER
AND A LETTER OF CREDIT ISSUER,

AND


THE LENDERS
PARTY HERETO



--------------------------------------------------------------------------------




Active.18106573.29

--------------------------------------------------------------------------------

        

SECOND AMENDMENT TO CREDIT AGREEMENT
This Second Amendment to the Credit Agreement (this “Amendment”) dated as of
November 2, 2015, is among California Resources Corporation, a Delaware
corporation (the “Borrower”), each of the undersigned guarantors (the
“Guarantors”), each Lender (as defined below) party hereto, and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors and assigns, the “Administrative Agent”).
RECITALS
A.The Borrower, the Administrative Agent and the banks and other financial
institutions from time to time party thereto (together with their respective
successors and assigns in such capacity, each a “Lender”) have entered into that
certain Credit Agreement dated as of September 24, 2014 (as amended by the First
Amendment to Credit Agreement dated as of February 25, 2015 and as further
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”).
B.The Borrower has requested and the Lenders party hereto have agreed to amend
certain provisions of the Credit Agreement on the terms and conditions set forth
herein.
C.NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter
into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Definitions. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement. Unless otherwise indicated, all section references in this
Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendments to Section 1.1.
(a)    The following defined terms are hereby amended and restated in their
entirety or added in their entirety, in each case to read as follows:
“Applicable Margin” shall mean:
(a) during an Investment Grade Period and as otherwise provided in clause (b) of
this definition below, for any day, with respect to any ABR Loan or LIBOR Loan,
as the case may be, the rate per annum set forth in the grid below based upon
the Leverage Ratio in effect on such day:





1
Active.18106573.29

--------------------------------------------------------------------------------

            

Table 1
Leverage Ratio Grid
Leverage Ratio
≥ 3.00x
< 3.00x
and
≥ 2.00x
< 2.00x
and
 ≥ 1.00x
< 1.00x


LIBOR Loans
2.25%
2.00%
1.75%
1.50%
ABR Loans
1.25%
1.00%
0.75%
0.50%
Commitment Fee Rate
0.50%
0.50%
0.375%
0.30%

During an Investment Grade Period, each change in the Commitment Fee Rate or
Applicable Margin shall apply during the period commencing on the last day of
each fiscal quarter of the Borrower after the date of such change and ending on
the last day of the succeeding fiscal quarter of the Borrower after the date of
such change (the “Calculation Period”).
During an Investment Grade Period, if any financial statements required to be
delivered under Section 10.1 are not delivered within the time periods specified
in Section 10.1, then the Applicable Margin and Commitment Fee Rate previously
in effect shall continue to apply until such financial statements are delivered;
provided that upon delivery of such financial statements, if timely delivery of
such financial statements would have led to the application of a higher
Applicable Margin or a higher Commitment Fee Rate for any Applicable Period than
the Applicable Margin or Commitment Fee Rate, as applicable, actually applied
during such time, then the Borrower shall immediately pay to the Administrative
Agent the net accrued additional interest and expense (determined after taking
into account any corresponding reduction in the Applicable Margin or Commitment
Fee Rate in any other period), if any, owing as a result of such increased
Applicable Margin or Commitment Fee Rate;
and
(b) during a Borrowing Base Trigger Period, for any day, with respect to any ABR
Loan or LIBOR Loan, as the case may be, the rate per annum set forth in the grid
below based upon the Borrowing Base Utilization in effect on such day:
Table 2
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage


≥ 90%
< 90%
< 75%
< 50%
< 25%
LIBOR Loans
2.75%
2.50%
2.25%
2.00%
1.75%
ABR Loans
1.75%
1.50%
1.25%
1.00%
.75%
Commitment Fee Rate
0.50%
0.50%
0.50%
0.50%
0.50%


2
Active.18106573.29

--------------------------------------------------------------------------------

            

provided that (i) if for any day during a Borrowing Base Trigger Period, with
respect to any ABR Loan or LIBOR Loan, as the case may be, the rate per annum
set forth in the grid of Table 2 is lower than the rate per annum set forth in
the grid of Table 1, the rate per annum set forth in the grid of Table 1 shall
apply and (ii) if for any day during a Borrowing Base Trigger Period, the
Leverage Ratio for the applicable Calculation Period is equal to or lower than
3.00 to 1:00, then the rate per annum set forth in the grid of Table 1 shall
apply with respect to any ABR Loan or LIBOR Loan, as the case may be.
During a Borrowing Base Trigger Period, each change in the Commitment Fee Rate
or Applicable Margin shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change; provided, however, that if the Borrower fails to
deliver a Reserve Report pursuant to Section 10.13, and until such Reserve
Report is delivered, then the “Applicable Margin” means the rate per annum set
forth on Table 2 when the Borrowing Base Utilization Percentage is at its
highest level.
“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties included in the most recently delivered Reserve Report delivered
pursuant to Section 10.13; provided that for the avoidance of doubt, Midstream
Assets and Power Assets shall not constitute Borrowing Base Properties.
“Borrowing Base Trigger Event” shall mean (a) the public announcement by Moody’s
or S&P that the Borrower’s Credit Rating is either Ba1 or lower from (or is
unrated by) Moody’s or BB+ or lower from (or is unrated by) S&P or (b) the
Borrower or one of its Restricted Subsidiaries creates, assumes or suffers to
exist an Enumerated Lien.
“Borrowing Base Trigger Period” shall mean (a) the first Business Day following
a Borrowing Base Trigger Event until the first Business Day on which (i) the
Borrower’s Credit Rating is Baa3 with a stable or better outlook, or higher,
from Moody’s and is BBB- with a stable or better outlook, or higher, from S&P
and (ii) all Enumerated Liens are released; or (b) the period commencing with
the date on which the Borrower elects under Section 14.18 to have the Facility
governed by a Borrowing Base and ending on any date on which the Borrower has
elected to cease to have the Facility governed by a Borrowing Base, provided,
that on such date, no Borrowing Base Trigger Event is in effect.
“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the Total Exposure, and the
denominator of which is the Borrowing Base in effect on such day.
“Collateral Requirements” shall mean, during a Borrowing Base Trigger Period,
the collateral requirements set forth in Section 10.10 and in any other Security
Document including without limitation:

3
Active.18106573.29

--------------------------------------------------------------------------------

            

(a)    a pledge by the Credit Parties of (i) 100% of the stock of each
Restricted Subsidiary that is a Domestic Subsidiary directly owned thereby and
(ii) 66-2/3% of the stock of each Restricted Subsidiary that is a Foreign
Subsidiary directly owned thereby; and
(b)    with respect to substantially all other assets of the Credit Parties
other than Excluded Property, first priority, perfected liens and security
interests on such assets of the Credit Parties; provided that, (i) with respect
to the Borrower’s Oil and Gas Properties (other than Excluded Property), the
Credit Parties shall be required to deliver and maintain an Acceptable Security
Interest on not less than 80% (but shall not be required to deliver and maintain
an Acceptable Security Interest on more than 80%) of the PV-9 of the Proved
Reserves evaluated in the Reserve Report most recently delivered to the
Administrative Agent and (ii) with respect to all other assets other than
Excluded Property, the Credit Parties shall not be required to take any action
to perfect a lien on any such assets securing the Facilities unless such
perfection may be accomplished by (A) the filing of a UCC-1 financing statement
in the obligor’s jurisdiction of formation, (B) delivery of certificates
representing any pledged equity consisting of certificated securities, in each
case, with appropriate endorsements or transfer powers, (C) granting the
Administrative Agent control (within the meaning of the Uniform Commercial Code)
over any pledged equity consisting of uncertificated securities or (D) granting
the Administrative Agent control (within the meaning of the Uniform Commercial
Code) over any Deposit Accounts (other than Excluded Deposit Accounts) by
entering into a deposit account control agreement with the Administrative Agent
and the account bank for such Deposit Account; provided further that such assets
may be subject to Liens permitted under Section 11.2; and provided further that
no intention to subordinate the first priority Lien of the Administrative Agent
and the Secured Parties pursuant to the Security Documents is to be hereby
implied or expressed by the permitted existence of such Permitted Liens.
“Consolidated EBITDAX” shall mean, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) an amount equal to the provision for federal, state, and local
income and franchise taxes payable or to become payable by the Borrower and its
Restricted Subsidiaries for such period, (iii) depletion, depreciation,
amortization and exploration expense for such period (including all drilling,
completion, geological and geophysical costs), (iv) losses from asset
Dispositions (excluding Hydrocarbons Disposed of in the ordinary course of
business), (v) all other non-cash items reducing such Consolidated Net Income
for such period, and (vi) extraordinary or non-recurring losses for such period,
and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) federal, state and local income tax credits of the
Borrower and its Restricted

4
Active.18106573.29

--------------------------------------------------------------------------------

            

Subsidiaries for such period (ii) gains from asset Dispositions (excluding
Hydrocarbons Disposed of in the ordinary course of business), (iii) all other
non-cash items increasing Consolidated Net Income for such period, and (iv)
extraordinary or non-recurring gains for such period; provided that, with
respect to the determination of the Borrower’s compliance with the Financial
Performance Covenants set forth in Section 11.11 for any period, Consolidated
EBITDAX shall be adjusted to give effect, on a pro forma basis, to any Qualified
Acquisition or Qualified Disposition made during such period, as if such
acquisition or Disposition had occurred on the first day of such period.
“Consolidated First Lien Secured Debt” shall mean, as of any date of
determination, the sum of (a) the Total Exposure of all Lenders on such date,
plus (b) without duplication of any amounts included in clause (a), the
aggregate principal amount of Consolidated Total Debt of the Borrower and its
Restricted Subsidiaries on such date that is secured by a first priority Lien on
any asset or Property of the Borrower or any Restricted Subsidiary, minus (c)
the aggregate amount of unrestricted cash and Permitted Investments (other than
clauses (b) and (i) thereof) included in the cash and cash equivalents accounts
listed on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date, not to exceed $50,000,000 (it being understood that
such amount shall exclude in any event any cash or cash equivalents identified
on such balance sheet as “restricted” (it being further understood that (i) cash
or cash equivalents subject to a control agreement in favor of any Person other
than the Administrative Agent or any Lender shall be deemed “restricted”, and
(ii) cash or cash equivalents restricted in favor of the Administrative Agent or
any Lender (excluding cash that is Cash Collateralizing outstanding L/C
Obligations under Section 3.8) shall be deemed not “restricted”)).
“Consolidated Interest Charges” shall mean, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Restricted Subsidiaries for such period in connection with
borrowed money (including capitalized interest for such period) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP and (b) the portion of rent expense of the
Borrower and its Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP; provided,
that Consolidated Interest Charges shall not include non-cash interest and
amortization of original issue discount on the Permitted Second Lien
Indebtedness; provided, further, that Consolidated Interest Charges shall
include payment in kind interest.
“Consolidated Total Debt” shall mean, as of any date of determination, (a) all
Indebtedness of the types described in clauses (a) and (b) (other than
intercompany Indebtedness owing to the Borrower or any Restricted Subsidiary),
clause (d) (but, in the case of clause (d), only to the extent of any
unreimbursed drawings

5
Active.18106573.29

--------------------------------------------------------------------------------

            

under any letter of credit that has not been cash collateralized) and clauses
(e) through (i) (but, in the case of clause (i) only to the extent of Guarantee
Obligations with respect to Indebtedness otherwise included in this definition)
of the definition thereof, in each case actually owing by the Borrower and the
Restricted Subsidiaries on such date and to the extent appearing on the balance
sheet of the Borrower determined on a consolidated basis in accordance with GAAP
minus (b) the aggregate amount of unrestricted cash and Permitted Investments
(other than clauses (b) and (i) thereof) included in the cash and cash
equivalents accounts listed on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date, not to exceed $50,000,000 (it
being understood that such amount shall exclude in any event any cash or cash
equivalents identified on such balance sheet as “restricted” (it being
understood that (i) cash or cash equivalents subject to a control agreement in
favor of any Person other than the Administrative Agent or any Lender shall be
deemed “restricted”, and (ii) cash or cash equivalents restricted in favor of
the Administrative Agent or any Lender (excluding cash that is Cash
Collateralizing outstanding L/C Obligations under Section 3.8) shall be deemed
not “restricted”)).
“Enumerated Liens” shall mean, at any time of determination, any Lien that is
incurred under Section 11.2(e) (but only with respect to Liens permitted by
Section 11.2(f)) or Sections 11.2(f), (g), (h), (w), (y), or (z); provided that
if at such time such Lien could otherwise be incurred under Section 11.2, such
Lien shall not be deemed to be an Enumerated Lien at such time.
“Excluded Deposit Account” shall mean Deposit Accounts the balance of which
consists exclusively of (a) withheld income taxes and federal, state or local
employment taxes required to be paid to the Internal Revenue Service or state or
local government agencies with respect to employees of the Borrower or any
Subsidiary, (b) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3 102 on behalf of or for the benefit of
employees of the Borrower or any Subsidiary and (c) amounts set aside for
payroll and the payment of accrued employee benefits, medical, dental and
employee benefits claims to employees of the Borrower or any Subsidiary.
“Excluded Property” shall mean (a) all Excluded Stock, (b) any property to the
extent the grant or maintenance of a Lien on such property (i) is prohibited by
applicable law, (ii) could reasonably be expected to result in material adverse
tax consequences to the Borrower or any Subsidiary of the Borrower, (iii)
requires a consent not obtained of any Governmental Authority pursuant to
applicable law or (iv) is prohibited by, or constitutes a breach or default
under or results in the termination of or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property, except to the extent that such term in such
contract, license, agreement, instrument or other document or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under

6
Active.18106573.29

--------------------------------------------------------------------------------

            

applicable law (including without limitation, pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the New York UCC), (c) motor vehicles and other assets subject
to certificates of title, (d) trust accounts, payroll accounts, zero balance
accounts and escrow accounts, in each case for so long as they remain such type
of account, (e) all real property not constituting Borrowing Base Properties,
(f) all Midstream Assets and Power Assets and (g) any property as to which the
Administrative Agent and the Borrowers agree in writing that the costs of
obtaining a security interest in, or Lien on, such property, or perfection
thereof, are excessive in relation to the value to the Secured Parties of the
security interest afforded thereby.
“First Lien Senior Secured Leverage Ratio” shall mean as of the last day of each
fiscal quarter of the Borrower, the ratio of (a) Consolidated First Lien Secured
Debt as of such date to (b) Consolidated EBITDAX for the Test Period ending on
such date (after giving pro forma effect to any transactions contemplated in
such period as set forth in the definition of “Consolidated EBITDAX”).
“First Scheduled Redetermination Date” shall mean January 15, 2016.
“Interest Expense Ratio” shall mean, as of the last day of each fiscal quarter
of the Borrower, the ratio of (a) Consolidated EBITDAX for the Test Period
ending on such date (after giving pro forma effect to any transactions completed
in such period as set forth the definition of “Consolidated EBITDAX”) to (b)
Consolidated Interest Charges for the Test Period ending on such date.
“ISP” shall mean, with respect to any standby Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).
“Leverage Ratio” shall mean, as of the last day of each fiscal quarter of the
Borrower, the ratio of (a) Consolidated Total Debt as of such date to (b)
Consolidated EBITDAX for the Test Period ending on such date (after giving pro
forma effect to any transactions completed in such period as set forth in the
definition of “Consolidated EBITDAX”).
“Liquidity” shall mean, as of any date of determination, the positive
difference, if any, between (a) the sum of (i) the Available Revolving
Commitment and (ii) the aggregate amount of unrestricted cash and cash
equivalents of the Borrower and its Restricted Subsidiaries as set forth on the
most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries (it being understood that (1) cash or cash equivalents subject to a
control agreement in favor of any Person other than the Administrative Agent or
any Lender shall be deemed “restricted” (except calculating the Consolidated
Cash Balance for purposes of Section 5.2(d), in which case such cash or cash
equivalents shall be deemed not “restricted”) and (2) cash or cash equivalents
upon which a Lien in favor of the Administrative Agent or any Lender has been
granted (excluding cash that is Cash Collateralizing outstanding L/C Obligations
under Section 3.8) shall be deemed

7
Active.18106573.29

--------------------------------------------------------------------------------

            

not “restricted”) (the amount in this clause (ii), the “Consolidated Cash
Balance”) and (b) the amount, if any, of the Borrowing Base Deficiency existing
on such date of determination.
“Midstream Assets” shall mean all tangible and intangible property used in (a)
gathering, compressing, treating, processing and transporting Hydrocarbons,
water or steam; (b) fractionating and transporting Hydrocarbons, water or steam;
and (c) marketing Hydrocarbons, water or steam; including, without limitation,
gathering lines and gathering systems, pipelines and pipeline systems, storage
facilities, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, gas processing plants, and any other gathering,
transportation, compression, storage, processing, treating, dehydration,
fractionation, generation, disposal or other similar assets related to the
handling of Hydrocarbons, water or steam, and together with surface leases,
rights-of-way, easements and servitudes related to each of the foregoing.
“Net Cash Proceeds” shall mean (a) with respect to any Disposition, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal, accounting
and investment banking fees and expenses, title insurance premiums, survey
costs, transfer and similar taxes and the Borrower’s good faith estimate of
income taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Disposition (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) amounts paid in respect of the termination of Hedge Agreements
in respect of notional volumes or amounts corresponding to the property subject
of such Disposition or any Indebtedness being repaid under clause (iv) and (iv)
the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness permitted hereunder that is secured by a Lien permitted
hereunder (other than any Lien pursuant to a Security Document) on the asset
disposed of in such Disposition and required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset); and
(b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all taxes and attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, commissions and
brokerage, consultant and other customary fees and charges actually incurred in
connection with such issuance.
“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous

8
Active.18106573.29

--------------------------------------------------------------------------------

            

refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder, (B)
if the Indebtedness being Refinanced is Indebtedness permitted by Section
11.1(h) or 11.1(i), the direct and contingent obligors with respect to such
Permitted Refinancing Indebtedness are not changed (except that a Credit Party
may be added as an additional obligor), (C) other than with respect to a
Refinancing in respect of Indebtedness permitted pursuant to Section 11.1(g),
such Permitted Refinancing Indebtedness shall have a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Refinanced Indebtedness (calculated at the time such Permitted Refinancing
Indebtedness is incurred), (D) if the Indebtedness being Refinanced is
Indebtedness permitted by Section 11.1(h) or 11.1(i), terms and conditions of
any such Permitted Refinancing Indebtedness, taken as a whole, are not
materially less favorable to the Lenders than the terms and conditions of the
Refinanced Indebtedness being Refinanced (including, if applicable, as to
collateral priority and subordination, but excluding as to interest rates, fees,
floors, funding discounts and redemption or prepayment premiums); provided that
a certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence or
issuance of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement and (E) if the Indebtedness being Refinanced is Indebtedness
permitted by Section 11.1(z), the terms and conditions of such Permitted
Refinancing Indebtedness meet the requirements of clauses (i), (ii), (iii) and
(iv) of the definition of “Permitted Second Lien Indebtedness” if such Permitted
Refinancing Indebtedness is secured by any Property of the Borrower or its
Restricted Subsidiaries.
“Permitted Second Lien Indebtedness” shall mean Indebtedness of the Borrower and
its Subsidiaries that is secured by a second priority Lien on any asset or
Property of the Borrower or any Restricted Subsidiary; provided, that such
Indebtedness (i) is subject to an intercreditor agreement in the form of Exhibit
J, (ii) has a maturity date that is not earlier than 91 days after the Maturity
Date (determined at the time of issuance or incurrence), (iii) is issued at
market terms, as certified by an Authorized Officer of the Borrower in good
faith and (iv) may not be mandatorily prepaid prior the repayment of the Term
Loans (except

9
Active.18106573.29

--------------------------------------------------------------------------------

            

regularly scheduled amortization payments not to exceed 1% annually of the
original principal amount of such Indebtedness); provided, further, that the
terms and documentation of such Indebtedness shall be (A) reasonably
satisfactory to the Administrative Agent or (B) either (x) not materially more
restrictive, taken as a whole, to the Borrower and its Restricted Subsidiaries,
than the Credit Documents (or if materially more restrictive, the Lenders
receive the benefit of the more restrictive terms which, for the avoidance of
doubt, may be provided to the Lenders without consent) or (y) if more
restrictive, then such more restrictive terms are only applicable after the
Maturity Date, in each case, as certified by an Authorized Officer of the
Borrower in good faith.
“Power Assets” shall mean all tangible and intangible property used in
connection with the ownership and operation of electric power and cogeneration
facilities, including, without limitation, related transmission lines and gas
lines.
“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Credit Parties’
collective interests in such reserves during the remaining expected economic
lives of such reserves, calculated using the Bank Price Deck (provided to the
Borrower by the Administrative Agent pursuant to Section 2.14(j)) and, solely
with respect to Section 2.14(k), the Strip Price. The PV-9 attributable to
Proved Non-Producing Reserves and Proved Undeveloped Reserves (in the aggregate)
shall not exceed 35% of aggregate PV-9. The PV-9 shall be adjusted to give
effect to the Hedge Agreements (or term physical sales contracts) permitted by
this Agreement as in effect on the date of such determination.
“Reserve Report” shall mean any report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of each December
31st (or another date in the event of certain Interim Redeterminations or
establishing the Borrowing Base after a Borrowing Base Trigger Event) the Proved
Reserves and the Proved Developed Reserves attributable to the Borrowing Base
Properties of the Borrower and the Credit Parties, together with a projection of
the rate of production and future net income, taxes, operating expenses and
Capital Expenditures with respect thereto as of such date, based upon the most
recent Bank Price Deck provided to the Borrower by the Administrative Agent
pursuant to Section 2.14(j) and, solely with respect to Section 2.14(k), the
Strip Price; provided that in connection with any Interim Redeterminations of
the Borrowing Base pursuant to the last sentence of Section 2.14(b), (i.e., as a
result of the Borrower having acquired Oil and Gas Properties with Proved
Reserves that are to be Borrowing Base Properties having a PV-9 (calculated at
the time of acquisition) in excess of 10% of the Borrowing Base in effect
immediately prior to such acquisition), the Borrower shall be required, for
purposes of updating the Reserve Report, to set forth only such additional
Proved Reserves and related information as are the subject of such acquisition.

10
Active.18106573.29

--------------------------------------------------------------------------------

            

“Second Amendment” shall mean that certain Second Amendment to Credit Agreement,
dated as of November 2, 2015, between the Borrower, the Administrative Agent and
the Lenders party thereto.
“Second Amendment Effective Date” shall mean the Effective Date as defined in
the Second Amendment.
“UCP” shall mean, with respect to any commercial or standby Letter of Credit,
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the time of issuance).
(b)    Clause (m) of the definition of “Permitted Liens” is hereby amended and
restated in its entirety to read as follows:
(m)    Liens which arise in the ordinary course of business under operating
agreements (including preferential purchase rights, consents to assignment and
other restraints on alienation), joint operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, farm-in agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty and royalty agreements, reversionary interests, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual and
customary in the oil and gas business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; and to the extent the same constitute
Liens, Liens on Oil and Gas Properties that arise pursuant to usual and
customary dedications of Hydrocarbon production from specified Oil and Gas
Properties in favor of a joint venture providing midstream services in
connection with the obligation to deliver such Hydrocarbons, if and when
produced, for transportation or processing by such joint venture, in each case
so long as such Liens do not secure any monetary obligation; provided that any
such Lien referred to in this clause does not in the aggregate have a Material
Adverse Effect;
(c)    The following defined terms are hereby deleted in their entirety:
“Existing Financial Covenants”, “Interim Covenant Period” and “Regular Covenant
Period”.
2.2    Amendment to Section 2.14(e). Section 2.14(e) of the Credit Agreement is
hereby amended by adding the following sentence at the end thereof:

11
Active.18106573.29

--------------------------------------------------------------------------------

            

For the avoidance of doubt, no adjustment shall be made to the Borrowing Base in
connection with a Disposition of Oil and Gas Properties that are not Borrowing
Base Properties (including, for the avoidance of doubt, Midstream Assets and
Power Assets).
2.3    Amendment to Section 2.14(f). The first parenthetical in Section 2.14(f)
of the Credit Agreement is hereby amended in its entirety to read as follows:
(other than (i) Indebtedness constituting Permitted Refinancing Indebtedness up
to the original principal amount of the refinanced Indebtedness and (ii)
Permitted Second Lien Indebtedness incurred to refinance the Term Loans or the
Senior Notes, up to the original principal amount of the refinanced Term Loans
or Senior Notes, as applicable).
2.4    Amendment to Section 2.14(k). Section 2.14(k) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
(k)    Revolving Facility Termination. If (i) the Revolving Facility has
terminated, (ii) a Borrowing Base Trigger Period is continuing, and (iii)
JPMorgan Chase Bank, N.A. is no longer the Administrative Agent hereunder, the
Borrowing Base will be equal to the amount of (1) 65% of the PV-9 of the Proved
Developed Producing Reserves described in the most recent Reserve Report
delivered to the Administrative Agent, based on the Strip Price, plus (2) 35% of
the PV-9 of Proved Non-Producing Reserves described in such Reserve Report,
based on the Strip Price, plus (3) 25% of the PV-9 of Proved Undeveloped
Reserves described in such Reserve Report, based on the Strip Price, plus or
minus (4) 65% of the PV-9 of the future receipts expected to be paid to or by
the Borrower and its restricted subsidiaries under commodity Hedge Agreements or
term physical sales contracts (other than basis differential commodity swap
agreements), netted against the Strip Price, plus or minus (5) 65% of the PV-9
of the future receipts expected to be paid to or by the Borrower and its
Restricted Subsidiaries under basis differential commodity Hedge Agreements, in
each case for the Borrower and its Restricted Subsidiaries.
2.5    Amendment to Section 3.3(c). Section 3.3(c) of the Credit Agreement is
hereby amended in its entirety to read as follows:
(c)    In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the respective Letter of Credit Issuer pursuant to Section 3.4(a), or
if any reimbursement payment is required to be refunded to the Borrower, the
Letter of Credit Issuer shall promptly notify the Administrative Agent and each
L/C Participant of such failure, and each such L/C Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of the
Letter of Credit Issuer, the amount of such L/C Participant’s Revolving
Commitment

12
Active.18106573.29

--------------------------------------------------------------------------------

            

Percentage of such unreimbursed payment in Dollars and in immediately available
funds; provided, however, that the foregoing shall not be construed to excuse
the Letter of Credit Issuer for any liability to the Borrower arising from any
wrongful payment made by the Letter of Credit Issuer under any such Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer (as determined in a final
and non-appealable judgment by a court of competent jurisdiction). Each L/C
Participant shall make available to the Administrative Agent for the account of
the Letter of Credit Issuer such L/C Participant’s Revolving Commitment
Percentage of the amount of such payment no later than 1:00 p.m. (New York City
time) on the first Business Day after the date notified by the Letter of Credit
Issuer in immediately available funds. If and to the extent such L/C Participant
shall not have so made its Revolving Commitment Percentage of the amount of such
payment available to the Administrative Agent for the account of the Letter of
Credit Issuer, such L/C Participant agrees to pay to the Administrative Agent
for the account of the Letter of Credit Issuer, forthwith on demand, such
amount, together with interest thereon for each day from such date until the
date such amount is paid to the Administrative Agent for the account of the
Letter of Credit Issuer at a rate per annum equal to the Overnight Rate from
time to time then in effect, plus any administrative, processing or similar fees
customarily charged by the Letter of Credit Issuer in connection with the
foregoing. The failure of any L/C Participant to make available to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Commitment Percentage of any payment under any Letter of Credit shall
not relieve any other L/C Participant of its obligation hereunder to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Commitment Percentage of any payment under such Letter of
Credit on the date required, as specified above, but no L/C Participant shall be
responsible for the failure of any other L/C Participant to make available to
the Administrative Agent such other L/C Participant’s Revolving Commitment
Percentage of any such payment
2.6    Amendment to Section 3.3(e). The paragraph appearing immediately after
Section 3.3(e) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
provided, however, that the foregoing shall not be construed to excuse the
Letter of Credit Issuer for any liability to the Borrower arising from any
wrongful payment made by the Letter of Credit Issuer under a Letter of Credit as
a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer (as determined in a final
and non-appealable judgment by a court of competent jurisdiction).
2.7    Amendment to Section 3.4(b). Section 3.4(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

13
Active.18106573.29

--------------------------------------------------------------------------------

            

(b)     The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided that the foregoing
shall not be construed to excuse the Letter of Credit Issuer for any liability
to the Borrower for wrongful payment made by the Letter of Credit Issuer under
the Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer (as determined in a final and non-appealable judgment by a court of
competent jurisdiction).
2.8    Amendment to Section 3.9. Section 3.9 of the Credit Agreement is hereby
amended in its entirety to read as follows:
3.9 Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued, (a)
the rules of the ISP shall apply to each standby Letter of Credit and (b) the
rules of the UCP, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each commercial Letter of
Credit and, on an exception basis to a standby Letter of Credit, as may be
required by local law or statute.
2.9    Amendment to Section 5.2. Section 5.2 of the Credit Agreement is hereby
amended by (a) deleting Subsection 5.2(d) in its entirety and adding the
following as new Subsection 5.2(d); (b) adding the following new Subsection
5.2(e) after the current Subsection 5.2(d) and (c) renumbering the current
Subsections 5.2(e) (together with the paragraph appearing immediately
thereafter) and 5.2(f) as, respectively, Subsections 5.2(f) and 5.2(g):
(d)     Application of Excess Cash. If, as of any date of determination, the
Consolidated Cash Balance exceeds $250,000,000, the Borrower shall on the next
Business Day prepay (i) any then-outstanding Swingline Loans and (ii) after all
Swingline Loans have been paid in full, any then-outstanding Revolving Loans, in
an aggregate principal amount equal to the lesser of (A) such excess and (B) the
sum of the then-outstanding Swingline Loans plus Revolving Loans.
(e)     Repayment of Loans Following Disposition of Non-Borrowing Base
Properties. If the Borrower or any one of the other Credit Parties Disposes of
Oil and Gas Properties or Disposes of any Stock or Stock Equivalents in any
Restricted Subsidiary owning Oil and Gas Properties, and such Disposition does
not involve Borrowing Base Properties, the Borrower

14
Active.18106573.29

--------------------------------------------------------------------------------

            

shall, on the next Business Day, prepay the Term Loans in an aggregate principal
amount equal to the lesser of (A) 50% of the Net Cash Proceeds obtained from
such Disposition and (B) the sum of the then-outstanding Term Loans.
2.10    Amendment to Section 5.4(i). Section 5.4(i) of the Credit Agreement is
hereby amended by adding the following sentence at the end thereof:
For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Second Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
2.11    Amendment to Section 10.10(d). The last sentence of Section 10.10(d) is
hereby amended in its entirety to read as follows:
Notwithstanding the foregoing, Borrower will not be required to take any action
to perfect a Lien on any of its or the Subsidiaries’ personal property unless
perfection may be accomplished by (A) the filing of a Uniform Commercial Code
financing statement in Borrower’s or a Subsidiary’s respective jurisdiction of
formation or in the case of as-extracted collateral and goods that are or are to
become fixtures or collateral in connection with a Mortgage, the filing of a
financing statement filed as a fixture filing or as a financing statement
covering such property in the county in which such collateral or fixtures are
located, (B) delivery of certificates representing pledged Stock or Stock
Equivalents consisting of certificated securities together with appropriate
endorsements or transfer powers, (C) granting the Administrative Agent “control”
(within the meaning of the relevant Uniform Commercial Code) over any pledged
Stock or Stock Equivalents consisting of uncertificated securities and (D)
granting the Administrative Agent “control” (within the meaning of the relevant
Uniform Commercial Code) over any Deposit Accounts (other than Excluded Deposit
Accounts) by entering into a deposit account control agreement with the
Administrative Agent and the account bank for such Deposit Account.
2.12    Amendment to Section 10.13(b). Section 10.13(b) of the Credit Agreement
is hereby amended in its entirety to read as follows:
(b) Upon a Borrowing Base Trigger Event or in the event of an Interim
Redetermination, the Borrower shall furnish to the Administrative Agent a
Reserve Report prepared by one or more Approved Petroleum Engineers or by or
under the supervision of the chief engineer of the Borrower or by the Borrower.
For any Interim Redetermination pursuant to Section 2.14(b) or any determination
of the Borrowing Base upon a Borrowing Base Trigger Event pursuant to Section
2.14(l), the Borrower shall provide such Reserve Report as soon as possible, but
in any event (i) no later than ninety (90) days following the receipt of such a
request occurring on or prior

15
Active.18106573.29

--------------------------------------------------------------------------------

            

to December 31, 2015 and (ii) no later than sixty (60) days following the
receipt of such a request occurring after December 31, 2015, in each case with
an “as of” date as of the most recent month ending prior to the request;
provided that the Reserve Report delivered in connection with the Borrowing Base
Trigger Event occurring immediately prior to the Second Amendment shall have an
“as of” date of October 1, 2015.
2.13    Amendments to Section 11.1. Section 11.1 of the Credit Agreement is
hereby amended by adding the word “and” to the end of subclause (y), deleting
the period at the end of subclause (y), amending and restating subclause (x) as
set forth below and adding the following as subclause (z):
(x)    during a Borrowing Base Trigger Period, other Indebtedness so long as (i)
the aggregate principal amount of such Indebtedness at the time of the
incurrence thereof and after giving pro forma effect thereto and the use of
proceeds thereof, does not exceed the greater of $200,000,000 and 1.50% of
Consolidated Total Assets (measured, in each case, as of the date such
Indebtedness is incurred based upon the financial statements most recently
available prior to such date) and (ii) after giving pro forma effect thereto,
the Borrower is in pro forma compliance with the Financial Performance Covenants
set forth in Section 11.11;
(z)    Permitted Second Lien Indebtedness and any Permitted Refinancing
Indebtedness issued or incurred to refinance such Indebtedness not to exceed, at
any time, $2,250,000,000; provided that as of the time of the issuance or
incurrence thereof and after giving pro forma effect thereto and to the use of
proceeds thereof, (i) no Event of Default has occurred and is continuing, (ii)
the Borrower is in pro forma compliance with the Financial Performance Covenants
set forth in Section 11.11 and (iii) the proceeds thereof are issued or incurred
to prepay, repurchase, redeem or defease (A) the Term Loans simultaneously with
the issuance or incurrence of such Indebtedness or (B) the Senior Notes or
Permitted Additional Debt, so long as, with respect to this clause (B), (I)
Liquidity is equal to $750,000,000 or greater and (II) the aggregate increase in
the Consolidated Interest Charges resulting from transactions consummated
pursuant to this clause (B) from the Second Amendment Effective Date to the date
of such issuance or incurrence does not exceed $34,000,000.
2.14    Amendment to Section 11.2.
(a)    Section 11.2 of the Credit Agreement is hereby amended by adding the
words “during a Borrowing Base Trigger Period,” (i) to clause (e) thereof
immediately before the first instance of the phrase “(f)” and (ii) at the
beginning of clause (h) thereof.
(b)    Section 11.2 of the Credit Agreement is hereby amended by deleting the
existing subclause (y) and adding the following as new subclause (y) and
subclause (z):

16
Active.18106573.29

--------------------------------------------------------------------------------

            

(y)     during a Borrowing Base Trigger Period, Liens securing Indebtedness
issued or incurred under Section 11.1(z); provided that such Liens are
subordinated to the Liens securing the Obligations pursuant to an intercreditor
agreement in the form of Exhibit J; and
(z)     during a Borrowing Base Trigger Period, additional Liens on property not
constituting Borrowing Base Properties, so long as (i) the aggregate principal
amount of the obligations secured thereby at the time of the incurrence thereof
and after giving pro forma effect thereto and the use of proceeds thereof, does
not exceed the greater of $200,000,000 and 1.50% of Consolidated Total Assets
(measured, in each case, as of the date such Lien or the obligations secured is
incurred based upon the financial statements most recently available prior to
such date) and (ii) after giving pro forma effect thereto the Borrower is in pro
forma compliance with the Financial Performance Covenants set forth in Section
11.11(measured based on the financial statements most recently delivered prior
to such date).
2.15    Amendment to Section 11.6(h). Section 11.6(h) of the Credit Agreement is
hereby amended in its entirety to read as follows:
(h)     during any Borrowing Base Trigger Period, if, after giving pro forma
effect thereto, (i) no Event of Default shall have occurred and be continuing,
and (ii) Available Revolving Commitment is not less than 10% of the then
effective Revolving Loan Limit (on a pro forma basis after giving effect to such
Restricted Payment), the Borrower may make, declare and pay additional
Restricted Payments in an aggregate amount not to exceed $20,000,000 per
calendar year, in cash or otherwise to the holders of its Stock and Stock
Equivalents; provided, that, in the case of any Restricted Payment in the form
of assets other than cash, no such Restricted Payment shall be made if a
Borrowing Base Deficiency would result from an adjustment to the Borrowing Base
resulting from such Restricted Payment (unless the Borrower shall have cash on
hand sufficient to eliminate any such potential Borrowing Base Deficiency);
2.16    Amendment to Section 11.7(a). Section 11.7(a) of the Credit Agreement is
hereby amended in its entirety to read as follows:
(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
optionally prepay, repurchase or redeem or otherwise defease the Senior Notes,
any Permitted Second Lien Indebtedness or any Permitted Additional Debt (it
being understood that payments of regularly scheduled cash interest in respect
of, and payment of principal on the scheduled maturity date of, the Senior
Notes, Permitted Second Lien Indebtedness (only to the extent permitted under
the definition thereof) or Permitted Additional Debt shall be permitted);
provided, that:

17
Active.18106573.29

--------------------------------------------------------------------------------

            

(i) the Borrower or any Subsidiary may optionally prepay, repurchase, redeem or
defease the Senior Notes or any Permitted Additional Debt in an amount not to
exceed the sum of (a) $150,000,000, plus (b) the amount equal to 50% of the Net
Cash Proceeds obtained from any Disposition pursuant to Section 11.4(a)(xiii);
so long as (A) the principal amount of such Senior Notes or Permitted Additional
Debt is prepaid, repurchased, redeemed or defeased at a discount of 30% or
greater (calculated for each prepayment, repurchase, redemption or defeasance on
a weighted average basis giving effect (in addition to the discount in such
prepayment, repurchase, redemption or defeasance) to any prior discount in
prepayments, repurchases, redemptions or defeasances that have occurred from the
first day of the calendar quarter in which such prepayment, repurchase,
redemption or defeasance is consummated to the date such prepayment, repurchase,
redemption or defeasance is consummated) and (B) after giving pro forma effect
to such prepayment, repurchase, redemption or defeasance, (1) Liquidity is equal
to $750,000,000 or greater, (2) no Event of Default has occurred and is
continuing and (3) after giving pro forma effect to such prepayment, repurchase,
redemption or defeasance, the Borrower is in pro forma compliance with the
Financial Performance Covenants set forth in Section 11.11;
(ii) the Borrower or any Subsidiary may (A) optionally prepay, repurchase,
redeem or defease the Senior Notes or any Permitted Additional Debt with the Net
Cash Proceeds of Permitted Second Lien Indebtedness in an amount not to exceed
the positive difference (if any) between (1) the aggregate amount of Net Cash
Proceeds of Permitted Second Lien Indebtedness issued at any time after the
Second Amendment Effective Date to the date of such prepayment, repurchase,
redemption or defeasance and (2) the aggregate amount of the Net Cash Proceeds
used to prepay, repurchase, redeem or defease such Senior Notes or Permitted
Additional Debt pursuant to this Section 11.7(a)(ii) during such period, (B)
exchange the Senior Notes or any Permitted Additional Debt for Permitted Second
Lien Indebtedness issued in connection with such exchange or (C) exchange the
Senior Notes or any Permitted Additional Debt for Permitted Second Lien
Indebtedness issued in connection with such exchange and Net Cash Proceeds of
Permitted Second Lien Indebtedness (in the case of such Net Cash Proceeds not to
exceed the amount specified in clause (A) above); provided that, in each case
after giving pro forma effect to such prepayment, repurchase, redemption,
defeasance or exchange (1) Liquidity is equal to $750,000,000 or greater, (2) no
Event of Default has occurred and is continuing, (3) the aggregate increase in
the Consolidated Interest Charges resulting from transactions consummated
pursuant to this Section 11.7(a)(ii) (including such prepayment, repurchase,
redemption, defeasance or exchange) from the Second Amendment Effective Date to
the date of such prepayment, repurchase, redemption, defeasance or

18
Active.18106573.29

--------------------------------------------------------------------------------

            

exchange does not exceed $34,000,000 and (4) after giving pro forma effect to
such prepayment, repurchase, redemption or defeasance, the Borrower is in pro
forma compliance with the Financial Performance Covenants set forth in Section
11.11;
2.17    Amendment to Section 11.11. Section 11.11 of the Credit Agreement is
hereby amended in its entirety to read as follows:
Section 11.11    Financial Performance Covenants.
(a)
Leverage Ratio.

(A)
During a Borrowing Base Trigger Period, the Borrower will not permit the First
Lien Senior Secured Leverage Ratio as of the last day of each fiscal quarter of
the Borrower to be greater than 2.25 to 1:00.

(B)
During an Investment Grade Period, the Borrower will not permit the Leverage
Ratio as of the last day of each fiscal quarter of the Borrower to be greater
than 4.50 to 1.00.

(b)
Interest Expense Ratio.

(A)
During a Borrowing Base Trigger Period, the Borrower will not permit the
Interest Expense Ratio as of the last day of each fiscal quarter of the Borrower
to be less than 2.00 to 1.00.

(B)
During an Investment Grade Period, the Borrower will not permit the Interest
Expense Ratio as of the last day of each fiscal quarter of the Borrower to be
less than 2.50 to 1.00.

(c)
Asset Coverage Ratio. As of the last day of each fiscal quarter of the Borrower
(other than during a Borrowing Base Trigger Period when a Borrowing Base has
been established), the Borrower will not permit the Asset Coverage Ratio to be
less than the ratio applicable to such fiscal quarter set forth below:

Fiscal Quarter Ending
Asset Coverage Ratio
March 31, 2015 through December 31, 2016
1.05 to 1.00
Thereafter
1.50 to 1.00




19
Active.18106573.29

--------------------------------------------------------------------------------

            

2.18    Amendment to Section 13.12. Section 13.12 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
13.12    Security Documents and Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 14.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent may (a) execute any documents or instruments necessary in
connection with a Disposition of assets permitted by this Agreement, (b) release
any Lien encumbering any item of Collateral that is the subject of such
Disposition of assets or with respect to which Majority Lenders (or such other
Lenders as may be required to give such consent under Section 14.1) have
otherwise consented, (c) release any Guarantor from the Guarantee with respect
to which Majority Lenders (or such other Lenders as may be required to give such
consent under Section 14.1) have otherwise consented or (d) enter into an
intercreditor agreement in the form of Exhibit J.
2.19    Amendments to Schedules. Schedule 14.2 of the Credit Agreement is hereby
amended by deleting such Schedule in its entirety and replacing it with Schedule
14.2 attached hereto.
2.20    Amendments to Exhibits. The attached Exhibit J is hereby added to the
Credit Agreement as Exhibit J.
Section 3.    Borrowing Base. On the Effective Date, the Borrowing Base shall be
equal to $3,000,000,000, which Borrowing Base shall remain in effect until the
First Scheduled Redetermination Date, the next Scheduled Redetermination Date,
the next Interim Redetermination Date or the next adjustment to the Borrowing
Base under Section 2.14(e), Section 2.14(f), Section 2.14(g) or Section 2.14(l)
of the Credit Agreement, whichever occurs first. This Section 3 constitutes (a)
notice of the redetermined Borrowing Base in accordance with Section 2.14(d) of
the Credit Agreement and (b) acknowledgement by the Required Revolving Lenders
that they have approved the redetermined Borrowing Base consistent with each
such Lender’s usual and customary oil and gas lending criteria as they currently
exist as provided in Section 2.14(c)(iii) of the Credit Agreement.
Section 4.    Effectiveness.
4.1    This Amendment shall become effective on the first date on which each of
the conditions set forth in this Section 4.1 is satisfied (the “Effective
Date”):
(a)    The Administrative Agent shall have received duly executed counterparts
(in such number as may be requested by the Administrative Agent) of this
Amendment from the Borrower, each Guarantor, the Majority Lenders and the
Required Revolving Lenders.

20
Active.18106573.29

--------------------------------------------------------------------------------

            

(b)    The Borrower shall have paid all fees and other amounts due and payable
on or prior to the Effective Date to the extent invoiced, including all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.
(c)    No Default or Event of Default shall have occurred and be continuing as
of the date hereof, after giving effect to the terms of this Amendment.
Section 5.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 6.    Miscellaneous.
6.1    (a) On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each other
Credit Document to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended or otherwise modified by this Amendment; (b) the
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Lenders under any
of the Credit Documents, nor constitute a waiver of any provision of any of the
Credit Documents; (c) this Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart; and (d) delivery of an executed counterpart of a signature
page to this Amendment by telecopier or electronic mail shall be effective as
delivery of a manually executed counterpart of this Amendment.
6.2    Neither the execution by the Administrative Agent or the Lenders of this
Amendment, nor any other act or omission by the Administrative Agent or the
Lenders or their officers in connection herewith, shall be deemed a waiver by
the Administrative Agent or the Lenders of any defaults which may exist or which
may occur in the future under the Credit Agreement and/or the other Credit
Documents, or any future defaults of the same provision waived hereunder
(collectively “Violations”). Similarly, nothing contained in this Amendment
shall directly or indirectly in any way whatsoever either: (a) impair, prejudice
or otherwise adversely affect the Administrative Agent’s or the Lenders’ right
at any time to exercise any right, privilege or remedy in connection with the
Credit Documents with respect to any Violations; (b) amend or alter any
provision of the Credit Agreement, the other Credit Documents, or any other
contract or instrument; or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Credit Documents, or any other contract or instrument. Nothing in this letter
shall be construed to be a consent by the Administrative Agent or the Lenders to
any Violations.
6.3    The Borrower and each Guarantor hereby (a) acknowledges the terms of this
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Credit Document to which
it is a party and agrees that each Credit Document to which it is a party
remains in full force and effect, except as expressly amended or modified
hereby; and (c) represents and warrants to the Lenders that as of the Effective
Date, after

21
Active.18106573.29

--------------------------------------------------------------------------------

            

giving effect to the terms of this Amendment: (i) all of the representations and
warranties contained in each Credit Document to which it is a party are true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct) as of such specified
earlier date, and (ii) no Default or Event of Default has occurred and is
continuing.
6.4    This Amendment is a Credit Document as defined and described in the
Credit Agreement and all of the terms and provisions of the Credit Agreement
relating to Credit Documents shall apply hereto.
6.5     THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS, INCLUDING THIS
AMENDMENT, EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND
SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signature Pages Follow]



22
Active.18106573.29

--------------------------------------------------------------------------------

            

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their officers thereunto duly authorized as of the date first above written.
BORROWER:
CALIFORNIA RESOURCES CORPORATION
 
 
 
 
 
By: /s/ Marshall D. Smith
 
Name: Marshall D. Smith
 
Title: Senior Executive Vice President and Chief Financial Officer
 
 




Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



GUARANTORS:
CALIFORNIA HEAVY OIL, INC.
 
CALIFORNIA RESOURCES PETROLEUM COPORATION
 
CALIFORNIA RESOURCES PRODUCTION CORPORATION
 
SOUTHERN SAN JOAQUIN PRODUCTION, INC.
 
THUMS LONG BEACH COMPANY
 
CALIFORNIA RESOURCES WILMINGTON, LLC
 
CALIFORNIA RESOURCES ELK HILLS, LLC
 
CRC SERVICES, LLC
 
SOCAL HOLDING, LLC
 
CRC CONSTRUCTION SERVICES, LLC
 
 
 
 
 
By: /s/ Michael L. Preston
 
Name: Michael L. Preston
 
Title: Executive Vice President, General Counsel and Corporate Secretary
 
 
 
CRC MARKETING, INC.
 
 
 
By: /s/ D. Adam Smith
 
Name: D. Adam Smith
 
Title: Assistant Secretary
 
 
 
TIDELANDS OIL PRODUCTION COMPANY
 
 
 
By: /s/ Michael L. Preston
 
Name: Michael L. Preston
 
Title: Executive Vice President, General Counsel and Corporate Secretary of
California Resources Tidelands, Inc., Its Managing Partner
 
 
 
CALIFORNIA RESOURCES LONG BEACH, INC.
 
CALIFORNIA RESOURCES TIDELANDS, INC.
 
 
 
By: /s/ Michael L. Preston
 
Name: Michael L. Preston
 
Title: Vice President, General Counsel and Corporate Secretary


Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            

 
ELK HILLS POWER, LLC
 
 
 
By: /s/ Micky Nelson
 
Name: Micky Nelson
 
Title: Vice President
 
 


Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Letter of Credit Issuer,
Swingline Lender, Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Dave Katz
 
Name: Dave Katz
 
Title: Executive Director




Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            





 
BANK OF AMERICA, N.A., as Syndication Agent, Letter of Credit Issuer, Swingline
Lender, Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Bryan Heller
 
Name: Bryan Heller
 
Title: Director


Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
CITIBANK, N.A., as Letter of Credit Issuer, Revolving Lender and Term Loan
Lender
 
 
 
 
 
By: /s/ Phil Ballard
 
Name: Phil Ballard
 
Title: Managing Director




Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Letter of Credit Issuer, Revolving
Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Michael A. Tribolet
 
Name: Michael A. Tribolet
 
Title: Managing Director




Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Stephen W. Warfel
 
Name: Stephen W. Warfel
 
Title: Managing Director






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
U.S. BANK NATIONAL ASSOCIATION, as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Elizabeth C. Hengeveld
 
Name: Elizabeth C. Hengeveld
 
Title: Senior Vice President






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
MORGAN STANLEY BANK, N.A., as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Dmitriy Barskiy
 
Name: Dmitriy Barskiy
 
Title: Authorized Signatory






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
HSBC BANK USA, NA, as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Steven Smith
 
Name: Steven Smith
 
Title: Director






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
GOLDMAN SACHS BANK USA, as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Jerry Li
 
Name: Jerry Li
 
Title: Authorized Signatory






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
COMPASS BANK, as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Susana Campuzano
 
Name: Susana Campuzano
 
Title: Senior Vice President






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
MIZUHO BANK, LTD., as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Leon Mo
 
Name: Leon Mo
 
Title: Authorized Signatory






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
BANK OF NOVA SCOTIA, as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Mark Sparrow
 
Name: Mark Sparrow
 
Title: Director






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
SOCIÉTÉ GÉNÉRALE, as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Diego Medina
 
Name: Diego Medina
 
Title: Director






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
PNC BANK, NATIONAL ASSOCIATION, as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Sandra Aultman
 
Name: Sandra Aultman
 
Title: Managing Director






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
BRANCH BANKING AND TRUST COMPANY, as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ James Giordano
 
Name: James Giordano
 
Title: Senior Vice President






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
DNB CAPITAL LLC, as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ James Grubb
 
Name: James Grubb
 
Title: Vice President
 
 
 
By: /s/ Asulv Tveit
 
Name: Asulv Tveit
 
Title: First Vice President






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
THE BANK OF NEW YORK MELLON, as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Mark W. Rogers
 
Name: Mark W. Rogers
 
Title: Vice President






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
SUMITOMO MITSUI BANKING CORPORATION, as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Ryo Suzuki
 
Name: Ryo Suzuki
 
Title: General Manager






Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
INTESA SANPAOLO S.P.A., as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ Neil Derfler
 
Name: Neil Derfler
 
Title: Vice President
 
 
 
By: /s/ Francesco DiMario
 
Name: Francesco DiMario
 
Title: FVP. Credit Manager




Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            



 
KEYBANK NATIONAL ASSOCIATION, as Revolving Lender and Term Loan Lender
 
 
 
 
 
By: /s/ John Dravenstott
 
Name: John Dravenstott
 
Title: Vice President




Signature Page
CALIFORNIA RESOURCES CORPORATION – Second Amendment
Active.18106573.29

--------------------------------------------------------------------------------

            

Schedule 14.2
Notice Addresses
Entity
Notice Address/Information
Administrative Agent
JPMorgan Chase Bank, N.A.
Mail Code FL3-2414
10410 Highland Manor Drive, Floor 4
Tampa, FL 33610-9128
Borrower
California Resources Corporation
27200 Tourney Road
Santa Clarita, CA 91355


Attention: Michael Preston
Phone: 818.661.3702
Email: michael.preston@crc.com






46
Active.18117613.5

--------------------------------------------------------------------------------

            

Exhibit J



--------------------------------------------------------------------------------



INTERCREDITOR AGREEMENT

dated as of [_______], 201[_] between

JPMORGAN CHASE BANK, N.A.,
as Priority Lien Agent,

and

[______________________],
as Second Lien Collateral Agent



--------------------------------------------------------------------------------

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE [INDENTURE/SECOND
LIEN CREDIT AGREEMENT] DATED AS OF [______], 201[_], AMONG CALIFORNIA RESOURCES
CORPORATION, CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY THERETO AND
[_________________], AS SECOND LIEN COLLATERAL AGENT, (B) THE FIRST LIEN CREDIT
AGREEMENT DATED AS OF SEPTEMBER 24, 2014, AS AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME, AMONG CALIFORNIA RESOURCES CORPORATION,
THE LENDERS PARTY THERETO FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, (C) THE OTHER NOTE DOCUMENTS REFERRED TO IN SUCH
[INDENTURE/SECOND LIEN CREDIT AGREEMENT] AND (D) THE OTHER LOAN DOCUMENTS
REFERRED TO IN SUCH FIRST LIEN CREDIT AGREEMENT.



--------------------------------------------------------------------------------




Active.18117613.5



--------------------------------------------------------------------------------

            

TABLE OF CONTENTS
 
 
 
Page


 
 
ARTICLE I 
 
 
 
DEFINITIONS
 
 
 
 
 
Section 1.01
 
Construction; Certain Defined Terms
1


 
 
 
 
 
 
ARTICLE II
 
 
 
LIEN PRIORITIES
 
Section 2.01
 
Relative Priorities
10


Section 2.02
 
Prohibition on Marshalling, Etc
11


Section 2.03
 
No New Liens
11


Section 2.04
 
Similar Collateral and Agreements
12


Section 2.05
 
No Duties of Priority Lien Agent
12


 
 
 
 
 
 
ARTICLE III
 
 
 
ENFORCEMENT RIGHTS; PURCHASE OPTION
 
Section 3.01
 
Limitation on Enforcement Action
13


Section 3.02
 
Standstill Period; Permitted Enforcement Action
13


Section 3.03
 
Insurance
14


Section 3.04
 
Notification of Release of Collateral
14


Section 3.05
 
No Interference; Payment Over
15


Section 3.06
 
Purchase Option
16


 
 
 
 
 
 
ARTICLE IV
 
 
 
OTHER AGREEMENTS
 
Section 4.01
 
Release of Liens; Automatic Release of Second Liens
18


Section 4.02
 
Certain Agreements With Respect to Insolvency or Liquidation Proceedings
18


Section 4.03
 
Reinstatement
21


Section 4.04
 
Refinancings
22


Section 4.05
 
Amendments to Second Lien Documents
22


Section 4.06
 
Legends
23


Section 4.07
 
Second Lien Secured Parties Rights as Unsecured Creditors; Judgment Lien
Creditor
23


Section 4.08
 
Postponement of Subrogation
23


Section 4.09
 
Acknowledgment by the Secured Debt Representatives
23


 
 
 
 
 
 
ARTICLE V 
 
 
 
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS
 
Section 5.01
 
General
24


Section 5.02
 
Deposit Accounts
24


 
 
 
 
 
 
ARTICLE VI
 
 
 
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS
 
Section 6.01
 
Application of Proceeds
24


Section 6.02
 
Determination of Amounts
25




i
Active.18117613.5

--------------------------------------------------------------------------------

            

 
 
 
 
 
 
ARTICLE VII
 
 
 
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;
CONSENT OF GRANTORS; ETC.
 
Section 7.01
 
No Reliance; Information
25


Section 7.02
 
No Warranties or Liability
25


Section 7.03
 
Obligations Absolute
26


Section 7.04
 
Grantors Consent
27


 
 
 
 
 
 
ARTICLE VIII
 
 
 
REPRESENTATIONS AND WARRANTIES
 
Section 8.01
 
Representations and Warranties of Each Party
27


Section 8.02
 
Representations and Warranties of Each Representative
27


 
 
 
 
 
 
ARTICLE IX
 
 
 
MISCELLANEOUS
 
Section 9.01
 
Notices
27


Section 9.02
 
Waivers; Amendment
28


Section 9.03
 
Actions Upon Breach; Specific Performance
28


Section 9.04
 
Parties in Interest
29


Section 9.05
 
Survival of Agreement
29


Section 9.06
 
Counterparts
29


Section 9.07
 
Severability
29


Section 9.08
 
Governing Law; Jurisdiction; Consent to Service of Process
29


Section 9.09
 
WAIVER OF JURY TRIAL
30


Section 9.10
 
Headings
30


Section 9.11
 
Conflicts
30


Section 9.12
 
Provisions Solely to Define Relative Rights
30


Section 9.13
 
Certain Terms Concerning the Second Lien Agent
30


Section 9.14
 
Certain Terms Concerning the Priority Lien Agent and the Second Lien Agent
31


Section 9.15
 
Authorization of Secured Agents
31


Section 9.16
 
Further Assurances
31


Section 9.17
 
Relationship of Secured Parties
31



Annex and Exhibits
Annex I
 
 
 
Exhibit A
Form of Priority Confirmation Joinder
Exhibit B
Security Documents






ii
Active.18117613.5

--------------------------------------------------------------------------------

            

INTERCREDITOR AGREEMENT, dated as of [________], 201[_] (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), between JPMORGAN CHASE BANK, N.A., as
administrative agent for the Priority Lien Secured Parties referred to herein
(in such capacity, and together with its successors and assigns in such
capacity, the “Original Priority Lien Agent”) and [_______________], as
[administrative agent/collateral agent/collateral trustee for the Second Lien
Secured Parties referred to herein (in such capacity, and together with its
successors in such capacity, the “Second Lien Collateral Agent”) and
acknowledged and agreed by California Resources Corporation, a Delaware
corporation (the “Borrower”) and the other Grantors party hereto.
WHEREAS, the Borrower, the Original Priority Lien Agent, as administrative
agent, and the lenders party thereto from time to time, entered into that
certain First Lien Credit Agreement dated as of September 24, 2014 providing for
a revolving credit facility of up to $[___] million and a term credit facility
up to $[___] million (as amended, restated, supplemented, modified or Refinanced
from time to time in accordance with the terms of this Agreement, the “Priority
Credit Agreement”);
WHEREAS, the Borrower, certain subsidiaries of the Borrower and the Original
Second Lien Agent are entering into that certain [Indenture/Second Lien Credit
Agreement] dated as of even date herewith providing for up to $[____] million of
[Second Lien Indenture Notes/Second Lien Term Loans] (as amended, restated,
supplemented, modified or Refinanced from time to time in accordance with the
terms of this Agreement, the “Original Second Lien Agreement”);
WHEREAS, the Priority Lien Obligations will be secured by the Collateral
pursuant to the terms of the Priority Lien Documents;
WHEREAS, the Second Lien Obligations will be secured by the Collateral pursuant
to the terms of the Second Lien Documents;
WHEREAS, the Priority Lien Documents and the Second Lien Documents provide,
among other things, that the parties thereto shall set forth in this Agreement
their respective rights and remedies with respect to the Collateral; and
WHEREAS, in order to induce the Priority Lien Agent and the other Priority Lien
Secured Parties to consent to the incurring of the Second Lien Obligations and
to induce the Priority Lien Secured Parties to continue to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Borrower, the Second Lien Collateral Agent on behalf of the Second Lien Secured
Parties, has agreed to the Lien subordination and other provisions set forth in
this Agreement.
NOW THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Priority Lien Agent (for itself and on
behalf of the Priority Lien Secured Parties) and the Second Lien Collateral
Agent (for itself and on behalf of the Second Lien Secured Parties) agree as
follows:
ARTICLE IDEFINITIONS
Section 1.01    Construction; Certain Defined Terms. (a) The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise,



--------------------------------------------------------------------------------

            

(i) any reference herein to any agreement, instrument, other document, statute
or regulation shall be construed as referring to such agreement, instrument,
other document, statute or regulation as from time to time amended, supplemented
or otherwise modified, (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, but shall not be
deemed to include the subsidiaries of such Person unless express reference is
made to such subsidiaries, (iii) the words “herein,” “hereof and “hereunder,”
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (iv) all references
herein to Articles, Sections and Annexes shall be construed to refer to
Articles, Sections and Annexes of this Agreement, (v) unless otherwise expressly
qualified herein, the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vi) the term “or” is not exclusive.
(b)    All terms used in this Agreement that are defined in Article 1, 8 or 9 of
the New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC. If a term is defined in Article 9 of the New York UCC and another Article
of the UCC, such term shall have the meaning assigned to it in Article 9 of the
New York UCC.
(c)    Unless otherwise indicated, capitalized terms used but not defined herein
shall have the meaning given to such terms in the Priority Credit Agreement as
in effect on the date hereof or as amended in accordance with this Agreement.
(d)    As used in this Agreement, the following terms have the meanings
specified below:
“Accounts” has the meaning assigned to such term in Section 3.01(a).
“Additional Second Lien Credit Facility” means any credit agreement, indenture,
note or other definitive loan agreement governing Indebtedness for which the
requirements of Section 4.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document; provided that
neither the Original Second Lien Agreement nor any Second Lien Substitute
Facility shall constitute an Additional Second Lien Credit Facility at any time.
“Additional Second Lien Documents” means the Additional Second Lien Credit
Facility and the Additional Second Lien Security Documents.
“Additional Second Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Second Lien Secured Party (or
any of its Affiliates) in respect of the Additional Second Lien Documents.
“Additional Second Lien Secured Parties” means, at any time, the Second Lien
Collateral Agent, the trustee, agent or other representative of the holders of
any Series of Second Lien Debt who maintains the transfer register for such
Series of Second Lien Debt (other than the Original Second Lien Credit
Facility), the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Additional Second Lien Document and each other holder of,
or obligee in respect of, any holder or lender pursuant to any Series of Second
Lien Debt outstanding at such time; provided that the Original Second Lien
Secured Parties shall not be deemed Additional Second Lien Secured Parties.
“Additional Second Lien Security Documents” means the Additional Second Lien
Credit Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge agreements,

2
Active.18117613.5

--------------------------------------------------------------------------------

            

collateral assignments, mortgages, deeds of trust, collateral agency agreements,
control agreements, or grants or transfers for security, now existing or entered
into after the date hereof, executed and delivered by the Borrower or any other
Grantor creating (or purporting to create) a Lien upon the Second Lien
Collateral in favor of the Additional Second Lien Secured Parties.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Bankruptcy Code” means Title 11 of the United States Code.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law providing for the relief of debtors.
“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in Houston, Texas or in New York, New York are
authorized or required by law to close.
“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral and/or the Second
Lien Collateral.
“Credit Facilities” means, one or more debt facilities, indentures or commercial
paper facilities (including, without limitation, the Priority Credit Agreement),
in each case, with banks or other financial institutions providing for revolving
credit loans, term loans, capital markets financings, private placements,
receivables financings (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit or letter of credit guarantees,
in each case, as amended, restated, modified, supplemented, extended, renewed,
refunded, replaced or refinanced in whole or in part from time to time.
“DIP Financing” has the meaning assigned to such term in Section 4.02(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

3
Active.18117613.5

--------------------------------------------------------------------------------

            

“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).
“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:
(a)    termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;
(b)    indefeasible payment in full in cash of the principal of and interest and
premium (if any) on all Priority Lien Debt (other than any undrawn letters of
credit);
(c)    discharge or cash collateralization in an amount equal to 105% of the sum
of the aggregate undrawn amount of all then outstanding letters of credit
constituting Priority Lien Obligations and the aggregate fronting and similar
fees which will accrue thereon through the stated expiry of such letters of
credit;
(d)    payment of all obligations under Secured Hedge Agreements constituting
Priority Lien Obligations (and, with respect to any particular Hedge Agreement,
termination of such agreement and payment in full in cash of all obligations
thereunder or such other arrangements as have been made by the counterparty
thereto (and communicated to the Priority Lien Agent) pursuant to the terms of
the Priority Credit Agreement); and
(e)    payment in full in cash of all other Priority Lien Obligations, including
without limitation, any obligations under Secured Cash Management Agreements,
that are outstanding and unpaid at the time the Priority Lien Debt is paid in
full in cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at or prior to such time);
provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, the Borrower enters into any Priority Lien Document evidencing a
Priority Lien Obligation which incurrence is not prohibited by the applicable
Secured Debt Documents, then such Discharge of Priority Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
with respect to such new Priority Lien Obligations (other than with respect to
any actions taken as a result of the occurrence of such first Discharge of
Priority Lien Obligations), and, from and after the date on which the Borrower
designates such Indebtedness as Priority Lien Debt in accordance with this
Agreement, the obligations under such Priority Lien Document shall automatically
and without any further action be treated as Priority Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth in this Agreement, any Second Lien
Obligations shall be deemed to have been at all times Second Lien Obligations
and at no time Priority Lien Obligations. For the avoidance of doubt, a
Replacement as contemplated by Section 4.04(a) shall not be deemed to cause a
Discharge of Priority Lien Obligations.


“Disposition” shall mean any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.
“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of indebtedness (including letters of
credit and reimbursement obligations) under the Priority Credit Agreement and/or
any other Credit Facility pursuant to which Priority Lien Debt has been

4
Active.18117613.5

--------------------------------------------------------------------------------

            

issued to the extent that such Obligations for principal, letters of credit and
reimbursement obligations are in excess of the amount in clause (a) of the
definition of “Priority Lien Cap.”
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Grantor” means the Borrower, each other subsidiary of the Borrower that shall
have granted any Lien in favor of any of the Priority Lien Agent or the Second
Lien Collateral Agent on any of its assets or properties to secure any of the
Secured Obligations.
“Insolvency or Liquidation Proceeding” means:
(a)    any case commenced by or against the Borrower or any other Grantor under
the Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Borrower or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Borrower or any other Grantor or
any similar case or proceeding relative to the Borrower or any other Grantor or
its creditors, as such, in each case whether or not voluntary;
(b)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(c)    any other proceeding of any type or nature including any composition
agreement in which substantially all claims of creditors of the Borrower or any
other Grantor are determined and any payment or distribution is or may be made
on account of such claims.
“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest , premium (if any), fees, indemnifications,
reimbursements, expenses and other liabilities payable under the documentation
governing any Indebtedness including, to the extent legally permitted, all
interest incurred, accrued or arising thereon after the commencement of any
Insolvency or Liquidation Proceeding at the applicable interest rate, including
any applicable post-default interest rate even if such interest is not
enforceable, allowable or allowed as a claim in such proceeding.
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.

5
Active.18117613.5

--------------------------------------------------------------------------------

            

“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
any Officers of the Borrower.
“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.
“Original Second Lien Agent” means [ ], in its capacity as [ ] under the
Original Second Lien Agreement, and together with its successors in either such
capacity.
“Original Second Lien Agreement” has the meaning assigned to such term in the
recitals hereto.
“Original Second Lien Documents” means the Original Second Lien Agreement, the
Original Second Lien Security Documents, the other “Loan Documents” (as defined
in the Original Second Lien Agreement) and all other loan documents, notes,
guarantees, instruments and agreements governing or evidencing, or executed or
delivered in connection with, the Original Second Lien Agreement or any Second
Lien Substitute Facility.
“Original Second Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Original Second Lien Secured Party (or
any of its Affiliates) in respect of the Original Second Lien Documents.
“Original Second Lien Secured Parties” means, at any time, the Second Lien
Agent, the Second Lien Collateral Agent, the trustees, agents and other
representatives of the holders of the Original Second Lien Obligations
(including any holders of notes pursuant to supplements executed in connection
with the issuance of any Series of Second Lien Debt under the Original Second
Lien Agreement) who maintain the transfer register for such Original Second Lien
Obligations or such Series of Second Lien Debt, the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Original Second
Lien Document and each other holder of, or obligee in respect of, any Original
Second Lien Obligation, any holder or lender pursuant to any Original Second
Lien Document outstanding at such time; provided that the Additional Second Lien
Secured Parties shall not be deemed Original Second Lien Secured Parties.
“Original Second Lien Security Documents” means the Original Second Lien
Agreement (insofar as the same grants a Lien on the Collateral), the Second Lien
Collateral Agency Agreement, each agreement listed in Part B of Exhibit B hereto
and any other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements, or
grants or transfers for security, now existing or entered into after the date
hereof, executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Second Lien
Collateral Agent (including any such agreements, assignments, mortgages, deeds
of trust and other documents or instruments associated with any Second Lien
Substitute Facility).
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.
“Priority Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
“Priority Lien” means a Lien granted by the Borrower or other Grantor in favor
of the Priority Lien Agent, at any time, upon any Property of the Borrower or
such Grantor or the proceeds thereof to secure Priority Lien Obligations
(including Liens on such Collateral under the security documents associated with
any Priority Substitute Credit Facility).

6
Active.18117613.5

--------------------------------------------------------------------------------

            

“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Credit
Facility, the agent, collateral agent, trustee or other representative of the
lenders or holders of the indebtedness and other Obligations evidenced
thereunder or governed thereby, in each case, together with its successors in
such capacity.
“Priority Lien Cap” means, as of any date, (a) the aggregate principal amount of
all indebtedness outstanding at any time under the Priority Credit Agreement
(with outstanding letters of credit being deemed to have a principal amount
equal to the stated amount thereof) not in excess of the greater of (i) $4.0
billion, (ii) the Borrowing Base in effect at the time of incurrence of such
indebtedness and (iii) 15% of the Consolidated Total Assets (as defined in the
Priority Credit Agreement) of the Borrower and the Restricted Subsidiaries (as
defined in the Priority Credit Agreement) if incurred under the Priority Credit
Agreement plus (b) the amount of all Hedge Obligations arising under Secured
Hedge Agreements, plus (c) the amount of all Cash Management Obligations arising
under Secured Cash Management Agreements, plus (d) the amount of accrued and
unpaid interest (excluding any interest paid-in-kind) and outstanding fees, to
the extent such Obligations are secured by the Priority Liens, plus (e) fees,
indemnifications, reimbursements and expenses as may be due pursuant to the
terms of any Priority Lien Documents.
“Priority Lien Collateral” shall mean all “Collateral”, as defined in the
Priority Credit Agreement or any other Priority Lien Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which secure
or purport to secure any Priority Lien Obligation.
“Priority Lien Debt” means the indebtedness under the Priority Credit Agreement
and guarantees thereof (including letters of credit and reimbursement
obligations with respect thereto) that was permitted to be incurred and secured
under the Priority Credit Agreement, the Original Second Lien Agreement, any
Additional Second Lien Agreement or any Second Lien Substitute Facility (or as
to which the lenders or other financing sources under the Priority Credit
Agreement obtained an Officers’ Certificate at the time of incurrence to the
effect that such indebtedness was permitted to be incurred and secured by all
applicable Secured Debt Documents) and additional indebtedness under any
Priority Substitute Credit Facility. For purposes of this Agreement,
indebtedness under the Priority Credit Agreement is permitted to be incurred
under the Original Second Lien Agreement.
“Priority Lien Documents” means the Priority Credit Agreement, the Priority Lien
Security Documents, the other “Loan Documents” (as defined in the Priority
Credit Agreement) and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.
“Priority Lien Obligations” has the meaning assigned to the term “Obligations”
in the Priority Credit Agreement.
“Priority Lien Secured Parties” means, at any time, the Priority Lien Agent,
each lender or issuing bank under the Priority Credit Agreement, each holder,
provider or obligee of any Secured Hedge Agreement and Secured Cash Management
Agreement that is a Cash Management Bank or Hedge Bank, as applicable, and is a
secured party (or a party entitled to the benefits of the security) under any
Priority Lien Document, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Priority Lien Document, each other Person
that provides letters of credit, guarantees or other credit support related
thereto under any Priority Lien Document and each other holder of, or obligee in
respect of, any Priority Lien Obligations (including pursuant to a Priority
Substitute Credit Facility), in each case to the extent designated as a secured
party (or a party entitled to the benefits of the security) under any Priority
Lien Document outstanding at such time.

7
Active.18117613.5

--------------------------------------------------------------------------------

            

“Priority Lien Security Documents” means the Priority Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Priority Lien Agent
(including any such agreements, assignments, mortgages, deeds of trust and other
documents or instruments associated with any Priority Substitute Credit
Facility).
“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04(a) of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. For
the avoidance of doubt, no Priority Substitute Credit Facility shall be required
to be a revolving, term or asset-based loan facility and may be a facility
evidenced or governed by a credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument; provided that
any Priority Lien securing such Priority Substitute Credit Facility shall be
subject to the terms of this Agreement for all purposes (including the lien
priorities as set forth herein as of the date hereof).
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Replaces” means, (a) in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04(a)) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part and (b) in
respect of any agreement with reference to the Second Lien Documents, the Second
Lien Obligations or any Second Lien Substitute Facility, that such indebtedness
refunds, refinances or replaces the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04(a)) and that all commitments thereunder
are terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part. “Replace,” “Replaced” and “Replacement” shall have correlative
meanings.
“Second Lien” means a Lien granted by a Second Lien Document to the Second Lien
Collateral Agent, at any time, upon any Collateral by any Grantor to secure the
Second Lien Obligations (including Liens on such Collateral under the security
documents associated with any Second Lien Substitute Facility).
“Second Lien Agent” means the Original Second Lien Agent, and from and after the
date of execution and delivery of a Second Lien Substitute Facility, the agent,
collateral agent, trustee or other representative of the lenders or holders of
the indebtedness and other Obligations evidenced thereunder or governed thereby,
in each case together with its successors in such capacity appointed pursuant to
the terms of the Original Second Lien Agreement or Second Lien Substitute
Facility, as applicable.
“Second Lien Collateral” shall mean all “Collateral”, as defined in any Second
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.
“Second Lien Collateral Agency Agreement” means the [ ], dated as of [ ], among
the Borrower, the other Grantors from time to time party thereto, the Second
Lien Agent, the other Second Lien Representatives from time to time party
thereto and the Second Lien Collateral Agent, as amended, restated, adjusted,
waived,

8
Active.18117613.5

--------------------------------------------------------------------------------

            

renewed, extended, supplemented or otherwise modified from time to time, in
accordance with each applicable Second Lien Document.
“Second Lien Collateral Agent” means the Original Second Lien Collateral Agent,
together with its successors in such capacity appointed pursuant to the terms of
the Second Lien Collateral Agency Agreement.
“Second Lien Debt” means the indebtedness under the Original Second Lien
Agreement and guarantees thereof and all additional indebtedness incurred under
any Additional Second Lien Documents, in each case that was permitted to be
incurred and secured in accordance with the Secured Debt Documents (or as to
which the lenders or other financing sources under the applicable Second Lien
Documents obtained an Officers’ Certificate at the time of incurrence to the
effect that such Indebtedness was permitted to be incurred and secured by all
applicable Secured Debt Documents and with respect to which the requirements of
Section 4.04(b) have been (or are deemed) satisfied, and all Indebtedness
incurred under any Second Lien Substitute Facility.
“Second Lien Documents” means the Original Second Lien Documents and the
Additional Second Lien Documents.
“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Second Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding and whether or not
allowable in an Insolvency or Liquidation Proceeding.
“Second Lien Purchasers” has the meaning assigned to such term in Section 3.06.
“Second Lien Representative” means (a) in the case of the Original Second Lien
Agreement, the Second Lien Agent, and (b) in the case of any other Series of
Second Lien Debt, the trustee, agent or representative of the holders of such
Series of Second Lien Debt who (i) is appointed as a Second Lien Representative
(for purposes related to the administration of the security documents) pursuant
to the indenture, credit agreement or other agreement governing such Series of
Second Lien Debt, together with its successors in such capacity, and (ii) has
become party to the Second Lien Collateral Agency Agreement by executing a
joinder in the form required under the Second Lien Collateral Agency Agreement.
“Second Lien Secured Parties” means the Original Second Lien Secured Parties and
the Additional Second Lien Secured Parties.
“Second Lien Security Documents” means the Original Second Lien Agreement
Documents and the Additional Second Lien Security Documents.
“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents,
the proceeds of which are used to, among other things, Replace the Original
Second Lien Agreement and/or any Additional Second Lien Credit Facility then in
existence. For the avoidance of doubt, no Second Lien Substitute Facility shall
be required to be evidenced by notes or other instruments and may be a facility
evidenced or governed by a credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument; provided that
any such Second Lien Substitute Facility shall be subject to the terms of this
Agreement for all purposes (including the lien priority as set forth herein as
of the date hereof) to the same extent as the other Liens securing the Second
Lien Obligations are subject to under this Agreement.

9
Active.18117613.5

--------------------------------------------------------------------------------

            

“Secured Debt Documents” means the Priority Lien Documents and the Second Lien
Documents.
“Secured Debt Representative” means the Priority Lien Agent and the Second Lien
Collateral Agent.
“Secured Obligations” means the Priority Lien Obligations and the Second Lien
Obligations.
“Secured Parties” means the Priority Lien Secured Parties and the Second Lien
Secured Parties.
“Security Documents” means the Priority Lien Security Documents and the Second
Lien Security Documents.
“Series of Second Lien Debt” means, severally, the Original Second Lien
Agreement and each other issue or series of Second Lien Debt (including any
Additional Second Lien Credit Facility) for which a single transfer register is
maintained.
“Standstill Period” has the meaning assigned to such term in Section 3.02.
“subsidiary” means, with respect to any specified Person: (1) any corporation,
association, limited liability company or other business entity (other than a
partnership) of which more than 50% of the total voting power of Voting Stock is
at the time owned or controlled, directly or through another subsidiary, by that
Person or one or more of the other subsidiaries of that Person (or a combination
thereof); and (2) any partnership (a) the sole general partner or the managing
general partner of which is such Person or a subsidiary of such Person or (b)
the only general partners of which are that Person or one or more subsidiaries
of that Person (or any combination thereof), or (c) as to which such Person and
its subsidiaries are entitled to receive more than 50% of the assets of such
partnership upon its dissolution.
[“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as
in effect on the date hereof.]
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.
ARTICLE II    
LIEN PRIORITIES
Section 2.01    Relative Priorities. (a) The grant of the Priority Liens
pursuant to the Priority Lien Documents and the grant of the Second Liens
pursuant to the Second Lien Documents create two separate and distinct Liens on
the Collateral.
(b)    Notwithstanding anything contained in this Agreement, the Priority Lien
Documents, the Second Lien Documents or any other agreement or instrument or
operation of law to the contrary, or any other circumstance whatsoever and
irrespective of (i) how a Lien was acquired (whether by grant, possession,
statute, operation of law, subrogation, or otherwise), (ii) the time, manner, or
order of the grant, attachment or perfection of a Lien, (iii) any conflicting
provision of the New York UCC or other applicable law, (iv) any defect in, or
non-perfection, setting aside, or avoidance of, a Lien or a Priority Lien
Document or a Second Lien Document, (v) the modification of a Priority Lien
Obligation or a Second Lien Obligation, or (vi) the subordination of a Lien on
Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of the Borrower or other Person that is permitted under the Priority
Lien Documents as in effect on the date hereof or securing a DIP Financing, the
Second Lien Collateral Agent,

10
Active.18117613.5

--------------------------------------------------------------------------------

            

on behalf of itself and the other Second Lien Secured Parties hereby agrees that
(A) any Priority Lien on any Collateral now or hereafter held by or for the
benefit of any Priority Lien Secured Party shall be senior in right, priority,
operation, effect and all other respects to any and all Second Liens on any
Collateral, and (B) any Second Lien on any Collateral now or hereafter held by
or for the benefit of any Second Lien Secured Party shall be junior and
subordinate in right, priority, operation, effect and all other respects to any
and all Priority Liens on any Collateral.
(c)    It is acknowledged that, subject to the Priority Lien Cap as provided
herein (i) the aggregate amount of the Priority Lien Obligations may be
increased from time to time pursuant to the terms of the Priority Lien
Documents, (ii) a portion of the Priority Lien Obligations consists or may
consist of indebtedness that is revolving in nature, and the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed, and (iii) (A) the Priority Lien Documents may be
replaced, restated, supplemented, restructured or otherwise amended or modified
from time to time and (B) the Priority Lien Obligations may be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, refinanced or otherwise amended or modified from time to time, in the
case of the foregoing (A) and (B) all without affecting the subordination of the
Second Liens hereunder or the provisions of this Agreement defining the relative
rights of the Priority Lien Secured Parties and the Second Lien Secured Parties.
The lien priorities provided for herein shall not be altered or otherwise
affected by any amendment, modification, supplement, extension, increase,
renewal, restatement or Replacement of either the Priority Lien Obligations (or
any part thereof) or the Second Lien Obligations (or any part thereof), by the
release of any Collateral or of any guarantees for any Priority Lien Obligations
or by any action that any Secured Debt Representative or Secured Party may take
or fail to take in respect of any Collateral.
Section 2.02    Prohibition on Marshalling, Etc. Until the Discharge of Priority
Lien Obligations, the Second Lien Collateral Agent will not assert any
marshalling, appraisal, valuation, or other similar right that may otherwise be
available to a junior secured creditor.
Section 2.03    No New Liens. The parties hereto agree that, so long as the
Discharge of Priority Lien Obligations has not occurred, none of the Grantors
shall, nor shall any Grantor permit any of its subsidiaries to, (a) grant or
permit any additional Liens on any asset of a Grantor to secure any Second Lien
Obligation, or take any action to perfect any additional Liens, unless it has
granted, or substantially concurrently therewith grants (or offers to grant), a
Lien on such asset of such Grantor to secure the Priority Lien Obligations and
has taken all actions required to perfect such Liens; or (b) grant or permit any
additional Liens on any asset of a Grantor to secure any Priority Lien
Obligation, or take any action to perfect any additional Liens, unless it has
granted, or substantially concurrently therewith grants (or offers to grant), a
Lien on such asset of such Grantor to secure the Second Lien Obligations and has
taken all actions required to perfect such Liens. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other right or remedy available to the Priority
Lien Agent or the other Priority Lien Secured Parties, the Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, agrees that any amounts received by or distributed to any Second Lien
Secured Party pursuant to or as a result of any Lien granted in contravention of
this Section 2.03 shall be subject to Section 3.05(b).
Section 2.04    Similar Collateral and Agreements. The parties hereto
acknowledge and agree that it is their intention that the Priority Lien
Collateral and the Second Lien Collateral be identical. In furtherance of the
foregoing, the parties hereto agree (a) to cooperate in good faith in order to
determine, upon any reasonable request by the Priority Lien Agent or the Second
Lien Collateral Agent, the specific assets included in the Priority Lien
Collateral and the Second Lien Collateral, the steps taken to perfect the
Priority Liens

11
Active.18117613.5

--------------------------------------------------------------------------------

            

and the Second Liens thereon and the identity of the respective parties
obligated under the Priority Lien Documents and the Second Lien Documents in
respect of the Priority Lien Obligations and the Second Lien Obligations,
respectively, (b) that the Second Lien Security Documents creating Liens on the
Collateral shall be in all material respects the same forms of documents as the
respective Priority Lien Security Documents creating Liens on the Collateral
other than (i) with respect to the priority nature of the Liens created
thereunder in such Collateral, (ii) such other modifications to such Second Lien
Security Documents which are less restrictive than the corresponding Priority
Lien Security Documents, (iii) provisions in the Second Lien Security Documents
which are solely applicable to the rights and duties of the Second Lien
Collateral Agent, and (iv) if applicable, deletions or modifications of
representations, warranties and covenants as are customary with respect to
security documents establishing Liens securing publicly traded debt securities,
and (c) that at no time shall there be any Grantor that is an obligor in respect
of the Second Lien Obligations that is not also an obligor in respect of the
Priority Lien Obligations.
Section 2.05    No Duties of Priority Lien Agent. The Second Lien Collateral
Agent, for itself and on behalf of each Second Lien Secured Party acknowledges
and agrees that neither the Priority Lien Agent nor any other Priority Lien
Secured Party shall have any duties or other obligations to any such Second Lien
Secured Party with respect to any Collateral, other than to transfer to the
Second Lien Collateral Agent any remaining Collateral and any proceeds of the
sale or other Disposition of any such Collateral remaining in its possession
following the associated Discharge of Priority Lien Obligations, in each case
without representation or warranty on the part of the Priority Lien Agent or any
Priority Lien Secured Party. In furtherance of the foregoing, each Second Lien
Secured Party acknowledges and agrees that until the Discharge of Priority Lien
Obligations (subject to the terms of Section 3.02, including the rights of the
Second Lien Secured Parties following the expiration of the Standstill Period),
the Priority Lien Agent shall be entitled, for the benefit of the Priority Lien
Secured Parties, to sell, transfer or otherwise Dispose of or deal with such
Collateral, as provided herein and in the Priority Lien Documents, without
regard to any Second Lien or any rights to which the Second Lien Collateral
Agent or any Second Lien Secured Party would otherwise be entitled as a result
of such Second Lien. Without limiting the foregoing, each Second Lien Secured
Party agrees that neither the Priority Lien Agent nor any other Priority Lien
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Collateral, or to sell, Dispose of or otherwise liquidate all or any
portion of such Collateral, in any manner that would maximize the return to the
Second Lien Secured Parties, notwithstanding that the order and timing of any
such realization, sale, Disposition or liquidation may affect the amount of
proceeds actually received by the Second Lien Secured Parties from such
realization, sale, Disposition or liquidation. Each of the Second Lien Secured
Parties waives any claim such Second Lien Secured Party may now or hereafter
have against the Priority Lien Agent or any other Priority Lien Secured Party
arising out of any actions which the Priority Lien Agent or the Priority Lien
Secured Parties take or omit to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral, and actions with respect to the collection
of any claim for all or any part of the Priority Lien Obligations from any
account debtor, guarantor or any other party) in accordance with this Agreement
and the Priority Lien Documents or the valuation, use, protection or release of
any security for the Priority Lien Obligations.
ARTICLE III    
ENFORCEMENT RIGHTS; PURCHASE OPTION
Section 3.01    Limitation on Enforcement Action. Prior to the Discharge of
Priority Lien Obligations, the Second Lien Collateral Agent, for itself and on
behalf of each Second Lien Secured Party, hereby agrees that, subject to Section
3.05(b) and Section 4.07, none of the Second Lien Collateral Agent or any other
Second Lien Secured Party shall commence any judicial or nonjudicial foreclosure
proceedings

12
Active.18117613.5

--------------------------------------------------------------------------------

            

with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Collateral under any Second Lien Security
Document, applicable law or otherwise (including but not limited to any right of
setoff), it being agreed that only the Priority Lien Agent, acting in accordance
with the applicable Priority Lien Documents, shall have the exclusive right (and
whether or not any Insolvency or Liquidation Proceeding has been commenced), to
take any such actions or exercise any such remedies, in each case, without any
consultation with or the consent of the Second Lien Collateral Agent or any
other Second Lien Secured Party. In exercising rights and remedies with respect
to the Collateral, the Priority Lien Agent and the other Priority Lien Secured
Parties may enforce the provisions of the Priority Lien Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in their sole discretion and regardless of whether such exercise and enforcement
is adverse to the interest of any Second Lien Secured Party. Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral upon foreclosure, to incur expenses in connection with any such
Disposition and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code or any other applicable
or Bankruptcy Law. Without limiting the generality of the foregoing, the
Priority Lien Agent will have the exclusive right to deal with that portion of
the Collateral consisting of deposit accounts and securities accounts
(collectively “Accounts”), including exercising rights under control agreements
with respect to such Accounts. The Second Lien Collateral Agent, for itself and
on behalf of the other Second Lien Secured Parties, hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any Second Lien
Security Document, or any other Second Lien Document shall be deemed to restrict
in any way the rights and remedies of the Priority Lien Agent or the other
Priority Lien Secured Parties with respect to the Collateral as set forth in
this Agreement. Notwithstanding the foregoing, subject to Section 3.05, the
Second Lien Collateral Agent, on behalf of the Second Lien Secured Parties, may,
but will have no obligation to, take all such actions (not adverse to the
Priority Liens or the rights of the Priority Lien Agent and the Priority Lien
Secured Parties) it deems necessary to perfect or continue the perfection of the
Second Liens in the Collateral or to create, preserve or protect (but not
enforce) the Second Liens in the Collateral. Nothing herein shall limit the
right or ability of the Second Lien Secured Parties to (a) purchase (by credit
bid or otherwise) all or any portion of the Collateral in connection with any
enforcement of remedies by the Priority Lien Agent to the extent that, and so
long as, the Priority Lien Secured Parties receive payment in full in cash of
all Priority Lien Obligations after giving effect thereto or (b) file a proof of
claim with respect to the Second Lien Obligations.
Section 3.02    Standstill Period; Permitted Enforcement Action. Prior to the
Discharge of Priority Lien Obligations and notwithstanding the foregoing Section
3.01, both before and during an Insolvency or Liquidation Proceeding after a
period of 180 days has elapsed (which period will be tolled during any period in
which the Priority Lien Agent is not entitled, on behalf of the Priority Lien
Secured Parties, to enforce or exercise any rights or remedies with respect to
any Collateral as a result of (a) any injunction issued by a court of competent
jurisdiction or (b) the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding) since the date on which the Second Lien Collateral Agent
has delivered to the Priority Lien Agent written notice of the acceleration of
any Second Lien Debt (the “Standstill Period”), the Second Lien Collateral Agent
and the other Second Lien Secured Parties may enforce or exercise any rights or
remedies with respect to any Collateral; provided, however that notwithstanding
the expiration of the Standstill Period or anything in the Second Lien Documents
to the contrary, in no event may the Second Lien Collateral Agent or any other
Second Lien Secured Party enforce or exercise any rights or remedies with
respect to any Collateral, or commence, join with any Person at any time in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding, if the Priority Lien Agent on behalf of the Priority Lien
Secured Parties or any other Priority Lien Secured Party shall have commenced,
and shall be diligently pursuing (or shall have sought or requested relief from,
or modification of, the automatic stay or any other

13
Active.18117613.5

--------------------------------------------------------------------------------

            

stay or other prohibition in any Insolvency or Liquidation Proceeding to enable
the commencement and pursuit thereof), the enforcement or exercise of any rights
or remedies with respect to the Collateral or any such action or proceeding
(prompt written notice thereof to be given to the Second Lien Representatives by
the Priority Lien Agent); provided, further, that, at any time after the
expiration of the Standstill Period, if neither the Priority Lien Agent nor any
other Priority Lien Secured Party shall have commenced and be diligently
pursuing (or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof) the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding, and the Second Lien
Collateral Agent shall have commenced the enforcement or exercise of any rights
or remedies with respect to any material portion of the Collateral or any such
action or proceeding in respect of such rights and remedies, then for so long as
the Second Lien Collateral Agent is diligently pursuing such rights or remedies,
none of any Priority Lien Secured Party or the Priority Lien Agent shall take
any action of a similar nature with respect to such Collateral, or commence,
join with any Person at any time in commencing, or petition for or vote in favor
of any resolution for, any such action or proceeding (provided that during such
period the Priority Lien Agent may take any of the actions the Second Lien
Collateral Agent is permitted to take during the Standstill Period). Nothing
contained in this Section 3.02 shall relieve the Second Lien Collateral Agent or
any Second Lien Secured party of its obligations under Section 3.05(b).
Section 3.03    Insurance. Unless and until the Discharge of Priority Lien
Obligations has occurred (subject to the terms of Section 3.02, including the
rights of the Second Lien Secured Parties following expiration of the Standstill
Period), the Priority Lien Agent shall have the sole and exclusive right,
subject to the rights of the Grantors under the Priority Lien Documents, to
adjust and settle claims in respect of Collateral under any insurance policy in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral. Unless and until the Discharge of Priority Lien
Obligations has occurred, and subject to the rights of the Grantors under the
Priority Lien Documents, all proceeds of any such policy and any such award (or
any payments with respect to a deed in lieu of condemnation) in respect to the
Collateral shall be paid to the Priority Lien Agent pursuant to the terms of the
Priority Lien Documents (including for purposes of cash collateralization of
commitments, letters of credit and Hedge Obligations). If the Second Lien
Collateral Agent or any Second Lien Secured Party shall, at any time prior to
the Discharge of Priority Lien Obligations, receive any proceeds of any such
insurance policy or any such award or payment in contravention of the foregoing,
it shall pay such proceeds over to the Priority Lien Agent. In addition, if by
virtue of being named as an additional insured or loss payee of any insurance
policy of any Grantor covering any of the Collateral, the Second Lien Collateral
Agent or any other Second Lien Secured Party shall have the right to adjust or
settle any claim under any such insurance policy, then unless and until the
Discharge of Priority Lien Obligations has occurred, the Second Lien Collateral
Agent and any such Second Lien Secured Party shall follow the instructions of
the Priority Lien Agent, or of the Grantors under the Priority Lien Documents to
the extent the Priority Lien Documents grant such Grantors the right to adjust
or settle such claims, with respect to such adjustment or settlement (subject to
the terms of Section 3.02, including the rights of the Second Lien Secured
Parties following expiration of the Standstill Period).
Section 3.04    Notification of Release of Collateral. Each of the Priority Lien
Agent and the Second Lien Collateral Agent shall give the other Secured Debt
Representatives prompt written notice of the Disposition by it of, and Release
by it of the Lien on, any Collateral. Such notice shall describe in reasonable
detail the subject Collateral, the parties involved in such Disposition or
Release, the place, time manner and method thereof, and the consideration, if
any, received therefor; provided, however, that the failure to give any such
notice shall not in and of itself in any way impair the effectiveness of any
such Disposition or Release.

14
Active.18117613.5

--------------------------------------------------------------------------------

            

Section 3.05    No Interference; Payment Over.
(a)    No Interference. The Second Lien Collateral Agent, for itself and on
behalf of each Second Lien Secured Party, agrees that each Second Lien Secured
Party (i) will not take or cause to be taken any action the purpose or effect of
which is, or could be, to make any Second Lien pari passu with, or to give such
Second Lien Secured Party any preference or priority relative to, any Priority
Lien with respect to the Collateral or any part thereof, (ii) will not challenge
or question in any proceeding the validity or enforceability of any Priority
Lien Obligations or Priority Lien Document, or the validity, attachment,
perfection or priority of any Priority Lien, or the validity or enforceability
of the priorities, rights or duties established by the provisions of this
Agreement, (iii) will not take or cause to be taken any action the purpose or
effect of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
Disposition of the Collateral by any Priority Lien Secured Party or the Priority
Lien Agent acting on their behalf, (iv) shall have no right to (A) direct the
Priority Lien Agent or any other Priority Lien Secured Party to exercise any
right, remedy or power with respect to any Collateral or (B) consent to the
exercise by the Priority Lien Agent or any other Priority Lien Secured Party of
any right, remedy or power with respect to any Collateral, (v) will not
institute any suit or assert in any suit or Insolvency or Liquidation Proceeding
any claim against the Priority Lien Agent or other Priority Lien Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to, and neither the Priority Lien Agent
nor any other Priority Lien Secured Party shall be liable for, any action taken
or omitted to be taken by the Priority Lien Agent or other Priority Lien Secured
Party with respect to any Priority Lien Collateral, (vi) will not seek, and
hereby waives any right, to have any Collateral or any part thereof marshaled
upon any foreclosure or other Disposition of such Collateral, (vii) will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement, (viii) will
not object to forbearance by the Priority Lien Agent or any Priority Lien
Secured Party, and (ix) will not assert, and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law.
(b)    Payment Over. The Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Secured Party, hereby agrees that if any Second Lien
Secured Party shall obtain possession of any Collateral or shall realize any
proceeds or payment in respect of any Collateral, pursuant to any rights or
remedies with respect to the Collateral under any Second Lien Security Document
or on account of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, to the extent permitted hereunder, at any
time prior to the Discharge of Priority Lien Obligations secured, or intended to
be secured, by such Collateral, then it shall hold such Collateral, proceeds or
payment in trust for the Priority Lien Agent and the other Priority Lien Secured
Parties and transfer such Collateral, proceeds or payment, as the case may be,
to the Priority Lien Agent as promptly as practicable. Furthermore, the Second
Lien Collateral Agent shall, at the Grantors’ expense, promptly send written
notice to the Priority Lien Agent upon receipt of such Collateral, proceeds or
payment by any Second Lien Secured Party and if directed by the Priority Lien
Agent within five (5) days after receipt by the Priority Lien Agent of such
written notice, shall deliver such Collateral, proceeds or payment to the
Priority Lien Agent in the same form as received, with any necessary
endorsements, or as court of competent jurisdiction may otherwise direct. The
Priority Lien Agent is hereby authorized to make any such endorsements as agent
for the Second Lien Collateral Agent or any other Second Lien Secured Party. The
Second Lien Collateral Agent, for itself and on behalf of each other Second Lien
Secured Party agrees that if, at any time, it obtains written notice that all or
part of any payment with respect to any Priority Lien Obligations previously
made shall be rescinded for any reason whatsoever, it will promptly pay over to
the Priority Lien Agent any payment received by it and then in its possession or
under its direct control in respect of any such Priority Lien Collateral and
shall promptly turn

15
Active.18117613.5

--------------------------------------------------------------------------------

            

any such Collateral then held by it over to the Priority Lien Agent, and the
provisions set forth in this Agreement will be reinstated as if such payment had
not been made, until the Discharge of Priority Lien Obligations. All Second
Liens will remain attached to and enforceable against all proceeds so held or
remitted, subject to the priorities set forth in this Agreement. Anything
contained herein to the contrary notwithstanding, this Section 3.05(b) shall not
apply to any proceeds of Collateral realized in a transaction not prohibited by
the Priority Lien Documents and as to which the possession or receipt thereof by
the Second Lien Collateral Agent or any other Second Lien Secured Party is
otherwise permitted by the Priority Lien Documents.
Section 3.06    Purchase Option.
(a)    Notwithstanding anything in this Agreement to the contrary, on or at any
time after (i) the commencement of an Insolvency or Liquidation Proceeding or
(ii) the acceleration of the Priority Lien Obligations, holders of the Second
Lien Debt and each of their respective designated Affiliates (the “Second Lien
Purchasers”) will have the right, at their sole option and election (but will
not be obligated), at any time upon prior written notice to the Priority Lien
Agent, to purchase from the Priority Lien Secured Parties all (but not less than
all) Priority Lien Obligations (including unfunded commitments then in effect)
other than any Priority Lien Obligations constituting Excess Priority Lien
Obligations and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing that are outstanding on the date of such
purchase. Promptly following the receipt of such notice, the Priority Lien Agent
will deliver to the Second Lien Collateral Agent a statement of the amount of
Priority Lien Debt, other Priority Lien Obligations (other than any Priority
Lien Obligations constituting Excess Priority Lien Obligations) and DIP
Financing provided by any of the Priority Lien Secured Parties, if any, then
outstanding and the amount of the cash collateral requested by the Priority Lien
Agent to be delivered pursuant to Section 3.06(b)(ii) below. The right to
purchase provided for in this Section 3.06 will expire unless, within 10
Business Days after the receipt by the Second Lien Collateral Agent of such
notice from the Priority Lien Agent, the Second Lien Collateral Agent delivers
to the Priority Lien Agent an irrevocable commitment of the Second Lien
Purchasers to purchase all (but not less than all) of the Priority Lien
Obligations (including unfunded commitments) other than any Priority Lien
Obligations constituting Excess Priority Lien Obligations and any loans provided
by any of the Priority Lien Secured Parties in connection with a DIP Financing
and to otherwise complete such purchase on the terms set forth under this
Section 3.06.
(b)    On the date specified by the Second Lien Collateral Agent (on behalf of
the Second Lien Purchasers) in such irrevocable commitment (which shall not be
less than five Business Days nor more than 20 Business Days, after the receipt
by the Priority Lien Agent of such irrevocable commitment), the Priority Lien
Secured Parties shall sell to the Second Lien Purchasers all (but not less than
all) Priority Lien Obligations (including unfunded commitments) other than any
Priority Lien Obligations constituting Excess Priority Lien Obligations and any
loans provided by any of the Priority Lien Secured Parties in connection with a
DIP Financing that are outstanding on the date of such sale, subject to any
required approval of any Governmental Authority then in effect, if any, and only
if on the date of such sale, the Priority Lien Agent receives the following:
(i)    payment, as the purchase price for all Priority Lien Obligations sold in
such sale, of an amount equal to the full amount of all Priority Lien
Obligations (other than outstanding letters of credit as referred to in clause
(ii) below) other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations and loans provided by any of the Priority Lien Secured
Parties in connection with a DIP Financing then outstanding (including
principal, interest, fees, reasonable attorneys’ fees and legal expenses, but
excluding contingent indemnification obligations for which no claim or demand
for payment has been made at or prior to such time); provided that in the case
of Hedge Obligations that constitute Priority Lien

16
Active.18117613.5

--------------------------------------------------------------------------------

            

Obligations, the Second Lien Purchasers shall cause the applicable agreements
governing such Hedge Obligations to be assigned and novated or, if such
agreements have been terminated, such purchase price shall include an amount
equal to the sum of any unpaid amounts then due in respect of such Hedge
Obligations, calculated using the market quotation method and after giving
effect to any netting arrangements;
(ii)    a cash collateral deposit in such amount as the Priority Lien Agent
determines is reasonably necessary to secure the payment of any outstanding
letters of credit constituting Priority Lien Obligations that may become due and
payable after such sale (but not in any event in an amount greater than one
hundred five percent (105%) of the amount then reasonably estimated by the
Priority Lien Agent to be the aggregate outstanding amount of such letters of
credit at such time), which cash collateral shall be (A) held by the Priority
Lien Agent as security solely to reimburse the issuers of such letters of credit
that become due and payable after such sale and any fees and expenses incurred
in connection with such letters of credit and (B) returned to the Second Lien
Collateral Agent (except as may otherwise be required by applicable law or any
order of any court or other Governmental Authority) promptly after the
expiration or termination from time to time of all payment contingencies
affecting such letters of credit; and
(iii)    any agreements, documents or instruments which the Priority Lien Agent
may reasonably request pursuant to which the Second Lien Collateral Agent and
the Second Lien Purchasers in such sale expressly assume and adopt all of the
obligations of the Priority Lien Agent and the Priority Lien Secured Parties
under the Priority Lien Documents and in connection with loans provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing on and
after the date of the purchase and sale and the Second Lien Collateral Agent (or
any other representative appointed by the holders of a majority in aggregate
principal amount of the Second Lien Debt then outstanding) becomes a successor
agent thereunder.
(c)    Such purchase of the Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing shall be made on a pro rata basis among the
Second Lien Purchasers giving notice to the Priority Lien Agent of their
interest to exercise the purchase option hereunder according to each such Second
Lien Purchaser’s portion of the Second Lien Debt outstanding on the date of
purchase or such portion as such Second Lien Purchasers may otherwise agree
among themselves. Such purchase price and cash collateral shall be remitted by
wire transfer in federal funds to such bank account of the Priority Lien Agent
as the Priority Lien Agent may designate in writing to the Second Lien
Collateral Agent for such purpose. Interest shall be calculated to but excluding
the Business Day on which such sale occurs if the amounts so paid by the Second
Lien Purchasers to the bank account designated by the Priority Lien Agent are
received in such bank account prior to 12:00 noon, New York City time, and
interest shall be calculated to and including such Business Day if the amounts
so paid by the Second Lien Purchasers to the bank account designated by the
Priority Lien Agent are received in such bank account later than 12:00 noon, New
York City time.
(d)    Such sale shall be expressly made without representation or warranty of
any kind by the Priority Lien Secured Parties as to the Priority Lien
Obligations, the Collateral or otherwise and without recourse to any Priority
Lien Secured Party, except that the Priority Lien Secured Parties shall
represent and warrant severally as to the Priority Lien Obligations (including
unfunded commitments) and any loans provided by any of the Priority Lien Secured
Parties in connection with a DIP Financing then owing to it: (i) that such
applicable Priority Lien Secured Party owns such Priority Lien Obligations
(including unfunded commitments) and any loans provided by any of the Priority
Lien Secured Parties in connection with a DIP Financing; and (ii) that such
applicable Priority Lien Secured Party has the necessary corporate or other
governing authority to assign such interests.

17
Active.18117613.5

--------------------------------------------------------------------------------

            

(e)    After such sale becomes effective, the outstanding letters of credit will
remain enforceable against the issuers thereof and will remain secured by the
Priority Liens upon the Collateral in accordance with the applicable provisions
of the Priority Lien Documents as in effect at the time of such sale, and the
issuers of letters of credit will remain entitled to the benefit of the Priority
Liens upon the Collateral and sharing rights in the proceeds thereof in
accordance with the provisions of the Priority Lien Documents as in effect at
the time of such sale, as fully as if the sale of the Priority Lien Debt had not
been made, but, except with respect to cash collateral held by the issuer(s) of
such letters of credit, only the Person or successor agent to whom the Priority
Liens are transferred in such sale will have the right to foreclose upon or
otherwise enforce the Priority Liens and only the Second Lien Purchasers in the
sale will have the right to direct such Person or successor as to matters
relating to the foreclosure or other enforcement of the Priority Liens.
ARTICLE IV    
OTHER AGREEMENTS
Section 4.01    Release of Liens; Automatic Release of Second Liens. (a) Prior
to the Discharge of Priority Lien Obligations, the Second Lien Collateral Agent,
for itself and on behalf of each other Second Lien Secured Party agrees that, in
the event the Priority Lien Secured Parties release their Lien on any
Collateral, the Second Lien on such Collateral shall terminate and be released
automatically and without further action if (i) such release is permitted under
the Priority Lien Documents, (ii) such release is effected in connection with
the Priority Lien Agent’s foreclosure upon, or other exercise of rights or
remedies with respect to, such Collateral, or (iii) such release is effected in
connection with a sale or other Disposition of any Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code if the Priority Lien Secured Parties shall have consented to
such sale or Disposition of such Collateral; provided that, in the case of each
of clauses (i), (ii) and (iii), the Second Liens on such Collateral shall attach
to (and shall remain subject and subordinate to all Priority Liens securing
Priority Lien Obligations, subject to the Priority Lien Cap) any proceeds of a
sale, transfer or other Disposition of Collateral not paid to the Priority Lien
Secured Parties or that remain after the Discharge of Priority Lien Obligations.
(b)    The Second Lien Collateral Agent agrees to execute and deliver (at the
sole cost and expense of the Grantors) all such releases and other instruments
as shall reasonably be requested by the Priority Lien Agent to evidence and
confirm any release of Collateral provided for in this Section 4.01.
Section 4.02    Certain Agreements With Respect to Insolvency or Liquidation
Proceedings. (a) The parties hereto acknowledge that this Agreement is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code and shall
continue in full force and effect, notwithstanding the commencement of any
Insolvency or Liquidation Proceeding by or against the Borrower or any
subsidiary of the Borrower. All references in this Agreement to the Borrower or
any subsidiary of the Borrower or any other Grantor will include such Person or
Persons as a debtor-in-possession and any receiver or trustee for such Person or
Persons in an Insolvency or Liquidation Proceeding.
(b)    If the Borrower or any of its subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, or
if any receiver or trustee for such Person or Persons shall, move for approval
of financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, the Second Lien Collateral Agent, for
itself and on behalf of each Second Lien Secured Party, agrees that neither it
nor any other Second Lien Secured Party will raise any objection, contest or
oppose, and each Second Lien Secured Party will waive any claim such Person may
now or hereafter

18
Active.18117613.5

--------------------------------------------------------------------------------

            

have, to any such financing or to the Liens on the Collateral securing the same
(“DIP Financing Liens”), or to any use, sale or lease of cash collateral that
constitutes Collateral or to any grant of administrative expense priority under
Section 364 of the Bankruptcy Code, unless (i) the Priority Lien Agent or the
Priority Lien Secured Parties oppose or object to such DIP Financing or such DIP
Financing Liens or such use of cash collateral, (ii) the maximum principal
amount of indebtedness permitted under such DIP Financing exceeds the sum of (A)
$1,000,000,000 plus (B) the aggregate face amount of any letters of credit
issued and outstanding under Priority Lien Documents on the date of the
commencement of such Insolvency or Liquidation Proceeding, or (iii) the terms of
such DIP Financing provide for the sale of a substantial part of the Collateral
or require the confirmation of a plan of reorganization containing specific
terms or provisions (other than repayment in cash of such DIP Financing on the
effective date thereof). To the extent such DIP Financing Liens are senior to,
or rank pari passu with, the Priority Liens, the Second Lien Collateral Agent
will, for itself and on behalf of the other Second Lien Secured Parties,
subordinate the Second Liens on the Collateral to the Priority Liens and to such
DIP Financing Liens, so long as the Second Lien Collateral Agent, on behalf of
the Second Lien Secured Parties, retains Liens on all the Collateral, including
proceeds thereof arising after the commencement of any Insolvency or Liquidation
Proceeding, with the same priority relative to the Priority Liens as existed
prior to the commencement of the case under the Bankruptcy Code.
(c)    Prior to the Discharge of Priority Lien Obligations, without the consent
of the Priority Lien Agent, in its sole discretion, the Second Lien Collateral
Agent, for itself and on behalf of each Second Lien Secured Party agrees not to
propose, support or enter into any DIP Financing.
(d)    The Second Lien Collateral Agent, for itself and on behalf of each Second
Lien Secured Party agrees that it will not object to, oppose or contest (or join
with or support any third party objecting to, opposing or contesting) a sale or
other Disposition, a motion to sell or Dispose or the bidding procedure for such
sale or Disposition of any Collateral (or any portion thereof) under Section 363
of the Bankruptcy Code or any other provision of the Bankruptcy Code if the
Priority Lien Secured Parties shall have consented to such sale or Disposition,
such motion to sell or Dispose or such bidding procedure for such sale or
Disposition of such Collateral provided that (a) all Priority Liens and Second
Liens will attach to the proceeds of the sale in the same respective priorities
as set forth in this Agreement or (b) the net cash Proceeds of any Disposition
under Section 363(b) of the Bankruptcy Code are permanently applied to the DIP
Financing or to the Priority Lien Obligations.
(e)    The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party waives any claim that may be had against the Priority
Lien Agent or any other Priority Lien Secured Party arising out of any DIP
Financing Liens or administrative expense priority under Section 364 of the
Bankruptcy Code (in each case that is granted in a manner that is consistent
with this Agreement).
(f)    The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral Agent
nor any other Second Lien Secured Party will file or prosecute in any Insolvency
or Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral, nor object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) (i) any request by the Priority Lien Agent or any other
Priority Lien Secured Party for adequate protection or (ii) any objection by the
Priority Lien Agent or any other Priority Lien Secured Party to any motion,
relief, action or proceeding based on the Priority Lien Agent or Priority Lien
Secured Parties claiming a lack of adequate protection, except that the Second
Lien Secured Parties may:
(A)    freely seek and obtain relief granting adequate protection in the form of
a replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section

19
Active.18117613.5

--------------------------------------------------------------------------------

            

2.01) to, and with the same relative priority to the Priority Liens as existed
prior to the commencement of the Insolvency or Liquidation Proceeding, all Liens
granted in the Insolvency or Liquidation Proceeding to, or for the benefit of,
the Priority Lien Secured Parties; and
(B)    freely seek and obtain any relief upon a motion for adequate protection
(or any comparable relief), without any condition or restriction whatsoever, at
any time after the Discharge of Priority Lien Obligations; and
(g)    The Second Lien Collateral Agent, for itself and on behalf of each of the
other of the Second Lien Secured Parties waives any claim it or any such other
Second Lien Secured Party may now or hereafter have against the Priority Lien
Agent or any other Priority Lien Secured Party (or their representatives)
arising out of any election by the Priority Lien Agent or any Priority Lien
Secured Parties, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code.
(h)    The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, neither the Second Lien Collateral Agent nor any other Second Lien
Secured Party shall support or vote to accept any plan of reorganization or
disclosure statement of the Borrower or any other Grantor unless (i) such plan
is accepted by the Priority Lien Secured Parties in accordance with Section
1126(c) of the Bankruptcy Code or otherwise provides for the payment in full in
cash of all Priority Lien Obligations (including all post-petition interest
approved by the bankruptcy court, fees and expenses and cash collateralization
of all letters of credit) on the effective date of such plan of reorganization,
or (ii) such plan provides on account of the Priority Lien Secured Parties for
the retention by the Priority Lien Agent, for the benefit of the Priority Lien
Secured Parties, of the Liens on the Collateral securing the Priority Lien
Obligations, and on all proceeds thereof whenever received, and such plan also
provides that any Liens retained by, or granted to, the Second Lien Collateral
Agent are only on property securing the Priority Lien Obligations and shall have
the same relative priority with respect to the Collateral or other property,
respectively, as provided in this Agreement with respect to the Collateral.
Except as provided herein, the Second Lien Secured Parties shall remain entitled
to vote their claims in any such Insolvency or Liquidation Proceeding.
(i)    The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral Agent
nor any other Second Lien Secured Party shall seek relief, pursuant to Section
362(d) of the Bankruptcy Code or otherwise, from the automatic stay of Section
362(a) of the Bankruptcy Code or from any other stay in any Insolvency or
Liquidation Proceeding in respect of the Collateral without the prior written
consent of the Priority Lien Agent.
(j)    The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral Agent
nor any other Second Lien Secured Party shall oppose or seek to challenge any
claim by the Priority Lien Agent or any other Priority Lien Secured Party for
allowance or payment in any Insolvency or Liquidation Proceeding of Priority
Lien Obligations consisting of post-petition interest, fees or expenses or cash
collateralization of all letters of credit to the extent of the value of the
Priority Liens (it being understood that such value will be determined without
regard to the existence of the Second Liens on the Collateral) subject to the
Priority Lien Cap. Neither the Priority Lien Agent nor any other Priority Lien
Secured Party shall oppose or seek to challenge any claim by the Second Lien
Collateral Agent or any other Second Lien Secured Party for allowance or payment
in any Insolvency or Liquidation Proceeding of Second Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Second Liens on the Collateral; provided that if the Priority Lien
Agent or any other Priority Lien Secured Party shall have made any claim for
post-petition interest,

20
Active.18117613.5

--------------------------------------------------------------------------------

            

fees or expenses in respect of the Priority Lien Obligations, such claim (i)
shall have been approved or (ii) will be approved contemporaneously with the
approval of any such claim by the Second Lien Collateral Agent or any Second
Lien Secured Party.
(k)    Without the express written consent of the Priority Lien Agent, none of
the Second Lien Collateral Agent or any other Second Lien Secured Party shall
(or shall join with or support any third party in opposing, objecting to or
contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (i) oppose, object to or contest the determination of the
extent of any Liens held by any of Priority Lien Secured Party or the value of
any claims of any such holder under Section 506(a) of the Bankruptcy Code or
(ii) oppose, object to or contest the payment to the Priority Lien Secured Party
of interest, fees or expenses under Section 506(b) of the Bankruptcy Code
subject to the Priority Lien Cap.
(l)    Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then the Second
Lien Collateral Agent for itself and on behalf of each other Second Lien Secured
Party agrees that, any distribution or recovery they may receive in respect of
any Collateral shall be segregated and held in trust and forthwith paid over to
the Priority Lien Agent for the benefit of the Priority Lien Secured Parties in
the same form as received without recourse, representation or warranty (other
than a representation of the Second Lien Collateral Agent that it has not
otherwise sold, assigned, transferred or pledged any right, title or interest in
and to such distribution or recovery) but with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct. The Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party hereby appoints the Priority Lien Agent, and any officer or agent of the
Priority Lien Agent, with full power of substitution, the attorney-in-fact of
each Second Lien Secured Party for the limited purpose of carrying out the
provisions of this Section 4.02(l) and taking any action and executing any
instrument that the Priority Lien Agent may deem necessary or advisable to
accomplish the purposes of this Section 4.02(l), which appointment is
irrevocable and coupled with an interest.
(m)    The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, hereby agrees that the Priority Lien Agent shall have
the exclusive right to credit bid the Priority Lien Obligations and further that
none of the Second Lien Collateral Agent or any other Second Lien Secured Party
shall (or shall join with or support any third party in opposing, objecting to
or contesting, as the case may be) oppose, object to or contest such credit bid
by the Priority Lien Agent.
(n)    Without the consent of the Priority Lien Agent in its sole discretion,
the Second Lien Collateral Agent, for itself and on behalf of each other Second
Lien Secured Party agrees it will not file an involuntary bankruptcy claim or
seek the appointment of an examiner or a trustee for the Borrower or any of its
subsidiaries.
(o)    The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against any Priority Lien
Secured Party or any of the Collateral.
Section 4.03    Reinstatement. If any Priority Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of any Grantor any amount (a “Recovery”) for any reason
whatsoever, then the Priority Lien Obligations shall be reinstated to the extent
of such Recovery and the Priority Lien Secured Parties shall be entitled to a
reinstatement of Priority Lien Obligations with respect to all such recovered
amounts. The Second Lien Collateral Agent, for itself and on behalf of each
other Second Lien Secured Party agrees that if, at any time, a Second Lien
Secured Party

21
Active.18117613.5

--------------------------------------------------------------------------------

            

receives notice of any Recovery, the Second Lien Collateral Agent or any other
Second Lien Secured Party, shall promptly pay over to the Priority Lien Agent
any payment received by it and then in its possession or under its control in
respect of any Collateral subject to any Priority Lien securing such Priority
Lien Obligations and shall promptly turn any Collateral subject to any such
Priority Lien then held by it over to the Priority Lien Agent, and the
provisions set forth in this Agreement shall be reinstated as if such payment
had not been made. If this Agreement shall have been terminated prior to any
such Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement. Any amounts received by the Second Lien Collateral Agent or any
other Second Lien Secured Party and then in its possession or under its control
on account of the Second Lien Obligations after the termination of this
Agreement shall, in the event of a reinstatement of this Agreement pursuant to
this Section 4.03, be held in trust for and paid over to the Priority Lien Agent
for the benefit of the Priority Lien Secured Parties for application to the
reinstated Priority Lien Obligations until the discharge thereof. This Section
4.03 shall survive termination of this Agreement.
Section 4.04    Refinancings; Additional Second Lien Debt.
(c)    The Priority Lien Obligations and the Second Lien Obligations may be
Replaced, by any Priority Substitute Credit Facility or Second Lien Substitute
Facility, as the case may be, in each case, without notice to, or the consent of
any Secured Party, all without affecting the Lien priorities provided for herein
or the other provisions hereof; provided, that (i) the Priority Lien Agent and
the Second Lien Collateral Agent shall receive on or prior to incurrence of a
Priority Substitute Credit Facility or Second Lien Substitute Facility (A) an
Officers’ Certificate from the Borrower stating that (I) the incurrence thereof
is permitted by each applicable Secured Debt Document to be incurred and (II)
the requirements of Section 4.06 have been satisfied, and (B) a Priority
Confirmation Joinder from the holders or lenders of any indebtedness that
Replaces the Priority Lien Obligations or the Second Lien Obligations (or an
authorized agent, trustee or other representative on their behalf), (ii) the
aggregate outstanding principal amount of the Priority Lien Obligations, after
giving effect to such Priority Substitute Credit Facility, shall not exceed the
Priority Lien Cap and (iii) on or before the date of such incurrence, such
Priority Substitute Credit Facility or Second Lien Substitute Facility is
designated by the Borrower, in an Officers’ Certificate delivered to the
Priority Lien Agent and the Second Lien Collateral Agent, as “Priority Lien
Debt” or “Second Lien Debt”, as applicable, for the purposes of the Secured Debt
Documents and this Agreement; provided that no series of Secured Debt may be
designated as more than one of Priority Lien Debt or Second Lien Debt.
(d)    The Borrower will be permitted to designate as an additional holder of
Second Lien Obligations hereunder each Person who is, or who becomes, the
registered holder of Second Lien Debt, incurred by the Borrower after the date
of this Agreement in accordance with the terms of all applicable Secured Debt
Documents. The Borrower may effect such designation by delivering to the
Priority Lien Agent and the Second Lien Collateral Agent each of the following:
(ii)    an Officers’ Certificate stating that the Borrower intends to incur
Additional Second Lien Obligations which will be Second Lien Debt permitted to
be incurred by each applicable Secured Debt Document and secured by a Second
Lien, equally and ratably with all previously existing and future Second Lien
Debt;
(iii)    an authorized agent, trustee or other representative on behalf of the
holders or lenders of any Additional Second Lien Obligations must be designated
as an additional holder of Secured Obligations hereunder and must, prior to such
designation, sign and deliver on behalf of the holders or lenders of such
Additional Second Lien Obligations a Priority Confirmation Joinder, and, to the
extent necessary or

22
Active.18117613.5

--------------------------------------------------------------------------------

            

appropriate to facilitate such transaction, a new intercreditor agreement
substantially similar to this Agreement, as in effect on the date hereof; and
(iv)    evidence that the Borrower has duly authorized, executed (if applicable)
and recorded (or caused to be recorded) in each appropriate governmental office
all relevant filings and recordations deemed necessary by the Borrower and the
holder of such Additional Second Lien Obligations, or its Secured Debt
Representative, to ensure that the Additional Second Lien Obligations are
secured by the Collateral in accordance with the Second Lien Security Documents
(provided that such filings and recordings may be authorized, executed and
recorded following any incurrence on a post-closing basis if permitted by the
Second Lien Representative for such Additional Second Lien Obligations).
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Borrower or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Secured Debt Document.
(e)    Each of the then-exiting Priority Lien Agent and the Second Lien
Collateral Agent shall be authorized to execute and deliver such documents and
agreements (including amendments or supplements to this Agreement) as such
holders, lenders, agent, trustee or other representative may reasonably request
to give effect to any such Replacement or any incurrence of Additional Second
Lien Obligations, it being understood that the Priority Lien Agent and the
Second Lien Collateral Agent or (if permitted by the terms of the applicable
Secured Debt Documents) the Grantors, without the consent of any other Secured
Party or (in the case of the Grantors) one or more Secured Debt Representatives,
may amend, supplement, modify or restate this Agreement to the extent necessary
or appropriate to facilitate such amendments or supplements to effect such
Replacement or incurrence all at the expense of the Grantors. Upon the
consummation of such Replacement or incurrence and the execution and delivery of
the documents and agreements contemplated in the preceding sentence, the holders
or lenders of such indebtedness and any authorized agent, trustee or other
representative thereof shall be entitled to the benefits of this Agreement.
Section 4.05    Amendments to Second Lien Documents. Prior to the Discharge of
Priority Lien Obligations, without the prior written consent of the Priority
Lien Agent, no Second Lien Document may be amended, supplemented, restated or
otherwise modified and/or refinanced or entered into to the extent such
amendment, supplement, restatement or modification and/or refinancing, or the
terms of any new Second Lien Document would (i) adversely affect the lien
priority rights of the Priority Lien Secured Parties or the rights of the
Priority Lien Secured Parties to receive payments owing pursuant to the Priority
Lien Documents, (ii) except as otherwise provided for in this Agreement, add any
Liens securing any additional Property as Collateral under the Second Lien
Security Documents unless such additional Property is added as Collateral under
the Priority Lien Security Documents, (iii) confer any additional rights on the
Second Lien Collateral Agent or any other Second Lien Secured Party in a manner
adverse to the Priority Lien Secured Parties, or (iv) contravene the provisions
of this Agreement or the Priority Lien Documents.Legends
Section 4.06    Second Lien Secured Parties Rights as Unsecured Creditors;
Judgment Lien Creditor. Both before and during an Insolvency or Liquidation
Proceeding, any of the Second Lien Secured Parties may take any actions and
exercise any and all rights that would be available to a holder of unsecured
claims; provided, however, that the Second Lien Secured Parties may not take any
of the actions prohibited by Sections 3.01, 3.05(a), 4.01 or 4.02 or any other
provisions in this Agreement; provided, further, that in the event that any of
the Second Lien Secured Parties becomes a judgment lien creditor in respect of
any Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the Second Lien Obligations, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the Priority Lien Obligations) as the Second Liens are subject to
this Agreement.

23
Active.18117613.5

--------------------------------------------------------------------------------

            

Section 4.07    Postponement of Subrogation. The Second Lien Collateral Agent,
for itself and on behalf of each other Second Lien Secured Party, hereby agrees
that no payment or distribution to any Priority Lien Secured Party pursuant to
the provisions of this Agreement shall entitle any Second Lien Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
Priority Lien Obligations shall have occurred. Following the Discharge of
Priority Lien Obligations, but subject to the reinstatement as provided in
Section 4.03, each Priority Lien Secured Party will execute such documents,
agreements, and instruments as any Second Lien Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Priority Lien Obligations resulting from payments or
distributions to such Priority Lien Secured Party by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Priority Lien Secured Party are paid by
such Person upon request for payment thereof.
Section 4.08    Acknowledgment by the Secured Debt Representatives. Each of the
Priority Lien Agent, for itself and on behalf of the other Priority Lien Secured
Parties and the Second Lien Collateral Agent, for itself and on behalf of the
other Second Lien Secured Parties, hereby acknowledges that this Agreement is a
material inducement to enter into a business relationship, that each has relied
on this Agreement to enter into the Priority Credit Agreement and the Original
Second Lien Agreement, as applicable, and all documentation related thereto, and
that each will continue to rely on this Agreement in their related future
dealings.
ARTICLE V    
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS
Section 5.01    General. Prior to the Discharge of Priority Lien Obligations,
the Priority Lien Agent agrees that if it shall at any time hold a Priority Lien
on any Collateral that can be perfected by the possession or control of such
Collateral or of any Account in which such Collateral is held, and if such
Collateral or any such Account is in fact in the possession or under the control
of the Priority Lien Agent, the Priority Lien Agent will serve as gratuitous
bailee for the Second Lien Collateral Agent for the sole purpose of perfecting
the Second Lien of the Second Lien Collateral Agent on such Collateral. It is
agreed that the obligations of the Priority Lien Agent and the rights of the
Second Lien Collateral Agent and the other Second Lien Secured Parties in
connection with any such bailment arrangement will be in all respects subject to
the provisions of Article II. Notwithstanding anything to the contrary herein,
the Priority Lien Agent will be deemed to make no representation as to the
adequacy of the steps taken by it to perfect the Second Lien on any such
Collateral and shall have no responsibility, duty, obligation or liability to
the Second Lien Collateral Agent or any other Second Lien Secured Party or any
other Person for such perfection or failure to perfect, it being understood that
the sole purpose of this Article is to enable the Second Lien Secured Parties to
obtain a perfected Second Lien in such Collateral to the extent, if any, that
such perfection results from the possession or control of such Collateral or any
such Account by the Priority Lien Agent. The Priority Lien Agent acting pursuant
to this Section 5.01 shall not have by reason of the Priority Lien Security
Documents, the Second Lien Security Documents, this Agreement or any other
document or theory, a fiduciary relationship in respect of any Priority Lien
Secured Party, the Second Lien Collateral Agent or any Second Lien Secured
Party. Subject to Section 4.03, from and after the Discharge of Priority Lien
Obligations, the Priority Lien Agent shall take all such actions in its power as
shall reasonably be requested by the Second Lien Collateral Agent (at the sole
cost and expense of the Grantors) to transfer possession or control of such
Collateral or any such Account (in each case to the extent the Second Lien
Collateral Agent has a Lien on such Collateral or Account after giving effect to
any prior or concurrent releases of Liens) to the Second Lien Collateral Agent
for the benefit of all Second Lien Secured Parties.

24
Active.18117613.5

--------------------------------------------------------------------------------

            

Section 5.02    Deposit Accounts. Prior to the Discharge of Priority Lien
Obligations, to the extent that any Account is under the control of the Priority
Lien Agent at any time, the Priority Lien Agent will act as gratuitous bailee
for the Second Lien Collateral Agent for the purpose of perfecting the Liens of
the Second Lien Secured Parties in such Accounts and the cash and other assets
therein as provided in Section 5.01 (but will have no duty, responsibility or
obligation to the Second Lien Secured Parties (including, without limitation,
any duty, responsibility or obligation as to the maintenance of such control,
the effect of such arrangement or the establishment of such perfection) except
as set forth in the last sentence of this Section 5.02). Unless the Second Liens
on such Collateral shall have been or concurrently are released, after the
occurrence of Discharge of Priority Lien Obligations, the Priority Lien Agent
shall, at the request of the Second Lien Collateral Agent, cooperate with the
Grantors and the Second Lien Collateral Agent (at the expense of the Grantors)
in permitting control of any other Accounts to be transferred to the Second Lien
Collateral Agent (or for other arrangements with respect to each such Accounts
satisfactory to the Second Lien Collateral Agent to be made).
ARTICLE VI    
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS
Section 6.01    Application of Proceeds. Prior to the Discharge of Priority
Obligations, and regardless of whether an Insolvency or Liquidation Proceeding
has been commenced, Collateral or Proceeds received in connection with the
enforcement or exercise of any rights or remedies with respect to any portion of
the Collateral will be applied:
(a)    first, to the payment in full in cash of all Priority Lien Obligations
that are not Excess Priority Lien Obligations,
(b)    second, to the payment in full in cash of all Second Lien Obligations,
(c)    third, to the payment in full in cash of all Excess Priority Lien
Obligations, and
(d)    fourth, to the Borrower or as otherwise required by applicable law.
Section 6.02    Determination of Amounts. Whenever a Secured Debt Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Priority Lien Obligations (or the existence of any commitment to extend
credit that would constitute Priority Lien Obligations), or Second Lien
Obligations, or the existence of any Lien securing any such obligations, or the
Collateral subject to any such Lien, it may request that such information be
furnished to it in writing by the other Secured Debt Representative and shall be
entitled to make such determination on the basis of the information so
furnished; provided, however, that if a Secured Debt Representative shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Secured Debt Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of the Borrower.
Each Secured Debt Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to the Borrower or any of
their subsidiaries, any Secured Party or any other Person as a result of such
determination.
ARTICLE VII    
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;
CONSENT OF GRANTORS; ETC.

25
Active.18117613.5

--------------------------------------------------------------------------------

            

Section 7.01    No Reliance; Information. The Priority Lien Secured Parties and
the Second Lien Secured Parties shall have no duty to disclose to any Second
Lien Secured Party or to any Priority Lien Secured Party, as the case may be,
any information relating to the Borrower or any of the other Grantors, or any
other circumstance bearing upon the risk of non-payment of any of the Priority
Lien Obligations or the Second Lien Obligations, as the case may be, that is
known or becomes known to any of them or any of their Affiliates. In the event
any Priority Lien Secured Party or any Second Lien Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to, any Second Lien Secured Party or any Priority Lien Secured
Party, as the case may be, it shall be under no obligation (a) to make, and
shall not make or be deemed to have made, any express or implied representation
or warranty, including with respect to the accuracy, completeness, truthfulness
or validity of the information so provided, (b) to provide any additional
information or to provide any such information on any subsequent occasion or (c)
to undertake any investigation.
Section 7.02    No Warranties or Liability.
(f)    The Priority Lien Agent, for itself and on behalf of the other Priority
Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the Second
Lien Collateral Agent nor any other Second Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Second Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon.
(g)    The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the Priority
Lien Agent nor any other Priority Lien Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Priority Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.
(h)    The Priority Lien Agent and the other Priority Lien Secured Parties shall
have no express or implied duty to the Second Lien Collateral Agent or any other
Second Lien Secured Party and the Second Lien Collateral Agent and the other
Second Lien Secured Parties shall have no express or implied duty to the
Priority Lien Agent or any other Priority Lien Secured Party to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any Priority Lien Document
and any Second Lien Document (other than, in each case, this Agreement),
regardless of any knowledge thereof which they may have or be charged with.
(i)    The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party hereby waives any claim that may be had against the
Priority Lien Agent or any other Priority Lien Secured Party arising out of any
actions which the Priority Lien Agent or such Priority Lien Secured Party takes
or omits to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any
Collateral, and actions with respect to the collection of any claim for all or
only part of the Priority Lien Obligations from any account debtor, guarantor or
any other party) in accordance with this Agreement and the Priority Lien
Documents or the valuation, use, protection or release of any security for such
Priority Lien Obligations.
Section 7.03    Obligations Absolute. The Lien priorities provided for herein
and the respective rights, interests, agreements and obligations hereunder of
the Priority Lien Agent and the other Priority Lien

26
Active.18117613.5

--------------------------------------------------------------------------------

            

Secured Parties and the Second Lien Collateral Agent and the other Second Lien
Secured Parties shall remain in full force and effect irrespective of:
(a)    any lack of validity or enforceability of any Secured Debt Document;
(b)    any change in the time, place or manner of payment of, or in any other
term of (including the Replacing of), all or any portion of the Priority Lien
Obligations, it being specifically acknowledged that a portion of the Priority
Lien Obligations consists or may consist of Indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed;
(c)    any amendment, waiver or other modification, whether by course of conduct
or otherwise, of any Secured Debt Document;
(d)    the securing of any Priority Lien Obligations or Second Lien Obligations
with any additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non-perfection of any security interest in any Collateral or any
other collateral or any release of any guarantee securing any Priority Lien
Obligations or Second Lien Obligations;
(e)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Borrower or any other Grantor; or
(f)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Borrower or any other Grantor in respect of
the Priority Lien Obligations or the Second Lien Obligations.
Section 7.04    Grantors Consent. Each Grantor hereby consents to the provisions
of this Agreement and the intercreditor arrangements provided for herein and
agrees that the obligations of the Grantors under the Secured Debt Documents
will in no way be diminished or otherwise affected by such provisions or
arrangements (except as expressly provided herein).
ARTICLE VIII    
REPRESENTATIONS AND WARRANTIES
Section 8.01    Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:
(j)    Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.
(k)    This Agreement has been duly executed and delivered by such party.
(l)    The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority of which the failure to obtain
could reasonably be expected to have a Material Adverse Effect (as defined in
the Priority Credit Agreement), (ii) will not violate any applicable law or
regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by-laws or other organizational documents of such party.

27
Active.18117613.5

--------------------------------------------------------------------------------

            

Section 8.02    Representations and Warranties of Each Representative. Each of
the Priority Lien Agent and the Second Lien Collateral Agent represents and
warrants to the other parties hereto that it is authorized under the Priority
Credit Agreement and the Original Second Lien Agreement, as the case may be, to
enter into this Agreement.
ARTICLE IX    
MISCELLANEOUS
Section 9.01    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(g)    if to the Priority Lien Agent, to it at:
[____________________]
[____________________]
Fax: ([___]) [____________]
Attention: [______________]


(h)    if to the Second Lien Collateral Agent, to it at:
[___________________]
[___________________]
Fax: ([___]) [___________]
Attention: [____________]
(i)    if to any other Secured Debt Representative, to such address as specified
in the Priority Confirmation Joinder.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among the Borrower, the Priority Lien
Agent and the Second Lien Collateral Agent from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.
Section 9.02    Waivers; Amendment. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the

28
Active.18117613.5

--------------------------------------------------------------------------------

            

purpose for which given. No notice or demand on any party hereto in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances.
(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by each Secured Debt Representative; provided, however,
that this Agreement may be amended from time to time as provided in Section
4.04. Any amendment of this Agreement that is proposed to be effected without
the consent of a Secured Debt Representative as permitted by the proviso to the
preceding sentence shall be submitted to such Secured Debt Representative for
its review at least 5 Business Days prior to the proposed effectiveness of such
amendment.
Section 9.03    Actions Upon Breach; Specific Performance. (a) Prior to the
Discharge of Priority Lien Obligations, if any Second Lien Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Grantor or the Collateral, such Grantor, with the prior
written consent of the Priority Lien Agent, may interpose as a defense or
dilatory plea the making of this Agreement, and any Priority Lien Secured Party
may intervene and interpose such defense or plea in its or their name or in the
name of such Grantor.
(b)    Prior to the Discharge of Priority Lien Obligations, should any Second
Lien Secured Party, contrary to this Agreement, in any way take, attempt to or
threaten to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or take any other action in violation of this Agreement or fail to take any
action required by this Agreement, the Priority Lien Agent or any other Priority
Lien Secured Party (in its own name or in the name of the relevant Grantor) or
the relevant Grantor, with the prior written consent of the Priority Lien Agent,
(A) may obtain relief against such Second Lien Secured Party by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by the Second Lien Collateral Agent on behalf of each
Second Lien Secured Party that (I) the Priority Lien Secured Parties’ damages
from its actions may at that time be difficult to ascertain and may be
irreparable, and (II) each Second Lien Secured Party waives any defense that the
Grantors and/or the Priority Lien Secured Parties cannot demonstrate damage
and/or be made whole by the awarding of damages, and (B) shall be entitled to
damages, as well as reimbursement for all reasonable and documented costs and
expenses incurred in connection with any action to enforce the provisions of
this Agreement.
Section 9.04    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.
Section 9.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
Section 9.06    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.
Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate

29
Active.18117613.5

--------------------------------------------------------------------------------

            

such provision in any other jurisdiction. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 9.08    Governing Law; Jurisdiction; Consent to Service of Process. (a)
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 9.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 9.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.10    Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
Section 9.11    Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall

30
Active.18117613.5

--------------------------------------------------------------------------------

            

control; [provided, however, that if any of the provisions of the Second Lien
Security Documents limit, qualify or conflict with the duties imposed by the
provisions of the TIA, in each case, the TIA shall control].
Section 9.12    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
distinct and separate relative rights of the Priority Lien Secured Parties and
the Second Lien Secured Parties. None of the Borrower, any other Grantor or any
other creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Sections 4.01, 4.02, 4.04, or 4.05) is intended to or will amend,
waive or otherwise modify the provisions of the Priority Credit Agreement or the
Original Second Lien Agreement, as applicable), and except as expressly provided
in this Agreement neither the Borrower nor any other Grantor may rely on the
terms hereof (other than Sections 4.01, 4.02, 4.04, or 4.05, Article V, Article
VII and Article IX). Nothing in this Agreement is intended to or shall impair
the obligations of the Borrower or any other Grantor, which are absolute and
unconditional, to pay the Obligations under the Secured Debt Documents as and
when the same shall become due and payable in accordance with their terms.
Notwithstanding anything to the contrary herein or in any Secured Debt Document,
the Grantors shall not be required to act or refrain from acting pursuant to
this Agreement, any Priority Lien Document or any Second Lien Document with
respect to any Collateral in any manner that would cause a default under any
Priority Lien Document.
Section 9.13    Certain Terms Concerning the Second Lien Collateral Agent. The
Second Lien Collateral Agent is executing and delivering this Agreement solely
in its capacity as such and pursuant to direction set forth in the Second Lien
Collateral Agency Agreement; and in so doing, the Second Lien Collateral Agent
shall not be responsible for the terms or sufficiency of this Agreement for any
purpose. The Second Lien Collateral Agent shall have no duties or obligations
under or pursuant to this Agreement other than such duties and obligations as
may be expressly set forth in this Agreement as duties and obligations on its
part to be performed or observed. In entering into this Agreement, or in taking
(or forbearing from) any action under or pursuant to this Agreement, the Second
Lien Collateral Agent shall have and be protected by all of the rights,
immunities, indemnities and other protections granted to it under the Original
Second Lien Agreement and the other Second Lien Documents (including without
limitation [____________] of the [Second Lien Collateral Agency Agreement]).
Section 9.14    Certain Terms Concerning the Priority Lien Agent and the Second
Lien Collateral Agent. Neither of the Priority Lien Agent nor the Second Lien
Collateral Agent shall have any liability or responsibility for the actions or
omissions of any other Secured Party, or for any other Secured Party’s
compliance with (or failure to comply with) the terms of this Agreement. None of
the Priority Lien Agent or the Second Lien Collateral Agent shall have
individual liability to any Person if it shall mistakenly pay over or distribute
to any Secured Party (or the Borrower) any amounts in violation of the terms of
this Agreement, so long as the Priority Lien Agent or the Second Lien Collateral
Agent, as the case may be, is acting in good faith. Each party hereto hereby
acknowledges and agrees that each of the Priority Lien Agent and the Second Lien
Collateral Agent is entering into this Agreement solely in its capacity under
the Priority Lien Documents and the Second Lien Documents, respectively, and not
in its individual capacity. (a) The Priority Lien Agent shall not be deemed to
owe any fiduciary duty to the Second Lien Collateral Agent or any other Second
Lien Representative or any other Second Lien Secured Party and (b) the Second
Lien Collateral Agent shall not be deemed to owe any fiduciary duty to the
Priority Lien Agent or any other Priority Lien Secured Party.
Section 9.15    Authorization of Secured Agents. By accepting the benefits of
this Agreement and the other Priority Lien Security Documents, each Priority
Lien Secured Party authorizes the Priority Lien Agent to enter into this
Agreement and to act on its behalf as collateral agent hereunder and in
connection

31
Active.18117613.5

--------------------------------------------------------------------------------

            

herewith. By accepting the benefits of this Agreement and the other Second Lien
Security Documents, each Second Lien Secured Party authorizes the Second Lien
Collateral Agent to enter into this Agreement and to act on its behalf as
collateral agent hereunder and in connection herewith.
Section 9.16    Further Assurances. Each of the Priority Lien Agent, for itself
and on behalf of the other Priority Lien Secured Party and the Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and each Grantor party hereto, for itself and on behalf of its
subsidiaries, agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the Priority Lien
Agent or the Second Lien Collateral Agent may reasonably request, to effectuate
the terms of this Agreement, including the relative Lien priorities provided for
herein.
Section 9.17    Relationship of Secured Parties. Nothing set forth herein shall
create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties. None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations or the
Second Lien Obligations, or for statements of any Grantor, oral or written, or
for the validity, sufficiency or enforceability of the Priority Lien Documents
or the Second Lien Documents, or any security interests granted by any Grantor
to any Secured Party in connection therewith. Each Secured Party has entered
into its respective financing agreements with the Grantors based upon its own
independent investigation, and neither of the Priority Lien Agent nor the Second
Lien Collateral Agent makes any warranty or representation to the other Secured
Debt Representatives or the Secured Parties for which it acts as agent nor does
it rely upon any representation of the other agents or the Secured Parties for
which it acts as agent with respect to matters identified or referred to in this
Agreement.
[SIGNATURES BEGIN NEXT PAGE]



32
Active.18117613.5

--------------------------------------------------------------------------------

            

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
JPMORGAN CHASE BANK, N.A., as Priority Lien Agent
 
 
 
 
 
By:
 
Name:
 
Title:




Signature Page
Intercreditor Agreement



--------------------------------------------------------------------------------

            



 
[______________________________],
as Second Lien Collateral Agent
 
 
 
 
 
By:
 
Name:
 
Title:




Signature Page
Intercreditor Agreement



--------------------------------------------------------------------------------

            



 
ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:
 
 
 
CALIFORNIA RESOURCES CORPORATION
 
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
[OTHER GUARANTORS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




 
By:
Name:
Title: [__________________], for and on behalf of each of the foregoing
Guarantors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Signature Page
Intercreditor Agreement



--------------------------------------------------------------------------------

            

ANNEX I
Provision for any Additional Second Lien Credit Facility and the Second Lien
Documents
Reference is made to the Intercreditor Agreement, dated as of [ ], between
JPMORGAN CHASE BANK, N.A., as Priority Lien Agent (as defined therein), and [ ],
as Second Lien Collateral Agent (as defined therein) and acknowledged and agreed
by California Resources Corporation and certain of its subsidiaries (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, the “Intercreditor Agreement”). Each holder of Additional Second Lien
Obligations (as defined therein), by its acceptance of such Additional Second
Lien Obligations (i) consents to the subordination of Liens provided for in the
Intercreditor Agreement, (ii) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement and (iii)
authorizes and instructs the Second Lien Collateral Agent (as defined therein)
on behalf of each Second Lien Secured Party (as defined therein) to enter into
the Intercreditor Agreement as Second Lien Collateral Agent on behalf of such
Second Lien Secured Parties. The foregoing provisions are intended as an
inducement to the lenders under the Priority Lien Documents (as defined in the
Intercreditor Agreement) to extend credit to the Borrower and such lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.
Provision for all Second Lien Security Documents that Grant a Security Interest
in Collateral
Reference is made to the Intercreditor Agreement, dated as of [____________],
201[_], between JPMORGAN CHASE BANK, N.A., as Priority Lien Agent (as defined
therein), and [________________________], as Second Lien Collateral Agent (as
defined therein) (the “Intercreditor Agreement”). Each Person that is secured
hereunder, by accepting the benefits of the security provided hereby, (i)
consents (or is deemed to consent), to the subordination of Liens provided for
in the Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will
be bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the Second
Lien Collateral Agent on behalf of such Person to enter into, and perform under,
the Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge)
that a copy of the Intercreditor Agreement was delivered, or made available, to
such Person.
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.





Annex I - 1
Active.18117613.5

--------------------------------------------------------------------------------

            

EXHIBIT A
to Intercreditor Agreement
[FORM OF]
PRIORITY CONFIRMATION JOINDER
Reference is made to the Intercreditor Agreement, dated as of [__________],
201[_] (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Intercreditor Agreement”) between JPMORGAN
CHASE BANK, N.A., as Priority Lien Agent for the Priority Lien Secured Parties
(as defined therein), and [___________________], as Second Lien Collateral Agent
for the Second Lien Secured Parties (as defined therein).
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04[(a)][(b)] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being [Priority/Second/Additional Second] Obligations under the
Intercreditor Agreement.
1. Joinder. The undersigned, [_______________], a [_______________], (the “New
Representative”) as [trustee] [collateral trustee] [administrative agent]
[collateral agent] under that certain [describe applicable indenture, credit
agreement or other document governing the Priority Substitute Credit Facility,
Second Lien Substitute Facility or Additional Second Lien Credit Facility]
hereby:
(a)    represents that the New Representative has been authorized to become a
party to the Intercreditor Agreement on behalf of the [Priority Lien Secured
Parties under a Priority Substitute Credit Facility] [Second Lien Secured
Parties under the Second Lien Substitute Facility] Additional Second Lien
Secured Parties under the Additional Second Lien Credit Facility] as [a Priority
Lien Agent under a Priority Substitute Credit Facility] [a Second Lien Agent
under a Second Lien Substitute Facility] [Second Lien Representative] under the
Intercreditor Agreement for all purposes thereof on the terms set forth therein,
and to be bound by the terms of the Intercreditor Agreement as fully as if the
undersigned had executed and delivered the Intercreditor Agreement as of the
date thereof; and
(b)    agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:
[Address];
2.    Priority Confirmation.
[Option A: to be used if additional debt constitutes replacement Priority Debt]
The undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as Priority Lien Agent hereby
agrees, for the benefit of all Secured Parties and each future Secured Debt
Representative, and as a condition to being treated as Priority Lien Obligations
under the Intercreditor Agreement, that the New Representative is bound by the
provisions of the Intercreditor Agreement, including the provisions relating to
the ranking of Priority Liens. [or]
[Option B: to be used if additional debt constitutes Second Lien Substitute
Facility or an Additional Second Lien Credit Facility] The undersigned New
Representative, on behalf of itself and each holder of Obligations in respect of
the Series of Second Lien Debt [that constitutes Second Lien Substitute
Facility] for which the undersigned is acting as [Second Lien Representative]
[Second Lien Collateral Agent] hereby agrees, for the benefit of all Secured
Parties and each future Secured Debt Representative, and as a condition to being
treated as Secured Obligations under the Intercreditor Agreement, that:

Exhibit A - 1
Active.18117613.5

--------------------------------------------------------------------------------

            

(a)    all Second Lien Obligations will be and are secured equally and ratably
by all Second Liens at any time granted by the Borrower or any other Grantor to
secure any Obligations in respect of such Second Lien Debt, whether or not upon
property otherwise constituting Collateral for such Second Lien Debt, and that
all such Second Liens will be enforceable by the Second Lien Collateral Agent
with respect to such Second Lien Debt for the benefit of all Second Lien Secured
Parties equally and ratably;
(b)    the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as [Second Lien
Representative] [Second Lien Agent] are bound by the provisions of the
Intercreditor Agreement, including the provisions relating to the ranking of
Priority Liens and Second Liens and the order of application of proceeds from
enforcement of Priority Liens and Second Liens; and
(c)    the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as [Second Lien
Representative] [Second Lien Agent] appoints the Second Lien Collateral Agent
and consents to the terms of the Intercreditor Agreement and the performance by
the Second Lien Collateral Agent of, and directs the Second Lien Collateral
Agent to perform, its obligations under the Intercreditor Agreement and the
Second Lien Collateral Agency Agreement, together with all such powers as are
reasonably incidental thereto.
3.    Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.
4.    Governing Law and Miscellaneous Provisions. The provisions of Article IX
of the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.
5.    Expenses. The Borrower agree to reimburse each Secured Debt Representative
for its reasonable out of pocket expenses in connection with this Priority
Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

Exhibit A - 2
Active.18117613.5

--------------------------------------------------------------------------------

            



IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[______________], 20[_].
 
[insert name of New Representative]
 
 
 
 
 
By:
 
Name:
 
Title:

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder:
 
 
 
as Priority Lien Agent
 
 
 
By:
 
Name:
 
Title:

The Second Lien Collateral Agent hereby acknowledges receipt of this Priority
Confirmation Joinder:
 
 
 
as Second Lien Collateral Agent
 
 
 
By:
 
Name:
 
Title:




Exhibit A - 3
Active.18117613.5

--------------------------------------------------------------------------------

            



 
Acknowledged and Agreed to by:
 
 
 
CALIFORNIA RESOURCES CORPORATION, as Borrower
 
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Exhibit A - 4
Active.18117613.5

--------------------------------------------------------------------------------

            

EXHIBIT B
to Intercreditor Agreement
SECURITY DOCUMENTS
PART A.
List of Priority Lien Security Documents
1.    
2.    
3.    
PART B.
List of Second Lien Security Documents
1.    
2.    
3.    



Exhibit B - 1
Active.18117613.5